Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 1 of 121 PageID #:54717

                                                                                   2885

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA   ) No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,             )
    4                                             )
                     Plaintiffs,                  )
    5    vs.                                      ) Chicago, Illinois
                                                  )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD., ) December 11, 2019
         HYTERA AMERICA, INC., and HYTERA         )
    7    COMMUNICATIONS AMERICA (WEST), INC.,     )
                                                  )
    8                Defendants.                  ) 10:00 o'clock a.m.
    9
                                 TRIAL - VOLUME 19 A
  10                         TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
  11                                 and a jury
  12
  13     For the Plaintiffs:        KIRKLAND & ELLIS LLP
                                    BY: Mr. Adam R. Alper
  14                                     Mr. Brandon Hugh Brown
                                         Mr. Reza Dokhanchy
  15                                     Ms. Barbara Nora Barath
                                         Mr. Kyle Calhoun
  16                                555 California Street
                                    27th Floor
  17                                San Francisco, California 94104
                                    (415) 439-1400
  18
                                    KIRKLAND & ELLIS LLP
  19                                BY: Mr. Michael W. De Vries
                                    333 South Hope Street
  20                                Los Angeles, California 90071
                                    (213) 680-8400
  21
  22
         Court reporter:                  BLANCA I. LARA
  23                              Official Court Reporter
                                   219 South Dearborn Street
  24                                     Room 2342
                                    Chicago, Illinois 60604
  25                                   (312) 435-5895
                                     blanca_lara@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 2 of 121 PageID #:54718

                                                                                   2886

    1    Appearances: (Continued:)
    2
         For the Plaintiffs:        KIRKLAND & ELLIS LLP
    3                               BY: Ms. Megan Margaret New
                                    300 North LaSalle Street
    4                               Chicago, Illinois 60654
                                    (312) 862-7439
    5
                                    KIRKLAND & ELLIS LLP
    6                               BY: Ms. Leslie M. Schmidt
                                    601 Lexington Avenue
    7                               New York, New York 10022
                                    (212) 446-4763
    8
         Motorola Corporate Representative:            Mr. Russ Lund
    9
  10
         For the Defendants:        STEPTOE & JOHNSON LLP
  11                                 BY: Mr. Boyd T Cloern
                                         Mr. Michael J. Allan
  12                                     Ms. Jessica Ilana Rothschild
                                         Ms. Kassandra Michele Officer
  13                                1330 Connecticut Avenue., Nw
                                    Washington, DC 20036
  14                                (202) 429-6230
  15                                STEPTOE & JOHNSON LLP
                                    BY: Mr. Daniel Steven Stringfield
  16                                227 West Monroe Street
                                    Suite 4700
  17                                Chicago, Illinois 60606
                                    (312) 577-1267
  18
  19     Hytera Corporate Representative: Michele Ning
  20
  21
  22
  23
  24
  25
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 3 of 121 PageID #:54719
                                             Yang - cross by Alper
                                                                                              2887

               1               THE CLERK: All rise. The Court is in session.
               2    Please be seated.
               3              (The following proceedings were had in the
               4              presence of the jury in open court:)
10:03:07       5               THE COURT: Good morning, members of the jury.
               6               Please recall the witness.
               7              (Brief pause.)
               8               THE COURT: It is 10:00 o'clock here in Chicago,
               9    Illinois. What is the time in China?
10:03:38     10                THE WITNESS (THROUGH INTERPRETER): Midnight. 12:00
             11     o'clock.
             12                THE COURT: Good morning.
             13                THE WITNESS (THROUGH INTERPRETER): Good morning.
             14                THE COURT: Please proceed.
10:03:44     15                MR. ALPER: Yes, Your Honor.
             16               YU YANG, DEFENDANTS' WITNESS, PREVIOUSLY SWORN
             17                           CROSS EXAMINATION (resumed)
             18     BY MR. ALPER:
             19     Q. Good morning, Mr. Yu.
10:03:48     20     BY THE WITNESS (THROUGH INTERPRETER):
             21     A. Good morning.
             22     Q. Just a few more questions this morning.
             23     A. Okay.
             24     Q. I'd like to start with your demonstrative, DTX 70.1.
10:04:09     25                And on this demonstrative you were explaining the
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 4 of 121 PageID #:54720
                                             Yang - cross by Alper
                                                                                              2888

               1    evolution of the protocol stack for DMR at Hytera.
               2    A. Correct.
               3    Q. And if we go three boxes in from the left, this is where
               4    you're showing the design with a OMAP chip and an FPGA chip,
10:04:52       5    right?
               6    A. Yes.
               7    Q. And then if we go one more over to the right, to the last
               8    one, that's the design with just an OMAP, no FPGA, correct?
               9    A. Yes.
10:05:11     10     Q. And the design, if I understood your testimony yesterday,
             11     the design with the OMAP and the FPGA is something that you had
             12     implemented before the folks for Motorola came to Hytera,
             13     correct?
             14     A. Yes.
10:05:43     15     Q. And the FPGA was then removed after the folks for Motorola
             16     came, right?
             17     A. Yes.
             18     Q. And so on this side, it would be before Moto, and this side
             19     would be after (indicating), correct?
10:06:34     20     A. If you really care about the precise timing, I would like
             21     to make one more comment. I would like to say a couple more
             22     sentences on this.
             23                What is depicted on the left, the timeframe for this
             24     would include the timeframe when G.S. joined Hytera, which was
10:07:46     25     around February. However, as G.S. just joined the company, he
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 5 of 121 PageID #:54721
                                             Yang - cross by Alper
                                                                                              2889

               1    was too busy with the handing over of the work, as well as
               2    discussing with the company regarding matters related to his
               3    joining the company.
               4               So I can say for sure that the technical design
10:08:06       5    depicted on the left-hand side was all done under the guidance
               6    and instruction of Professor Sun. And after all, there were a
               7    few months of difference between the timing when G.S. joined
               8    the company versus the timing that others joined the company.
               9    This is the additional comment I would like to add.
10:08:32     10     Q. Thank you for that clarification.
             11                And what you're showing in these green, orange and
             12     purple boxes on these chips, that's software, right?
             13     A. Actually, by using these colors, I was trying to emphasize
             14     more the different layers of the protocol stack. And what is
10:09:43     15     depicted on the left-hand side regarding what is shown as FPGA
             16     part, according to the principals of integration, the purple
             17     box would depict more of the FPGA side with respect to the
             18     hardware languages. So the colors do not necessarily indicate
             19     software, just software.
10:10:06     20     Q. I believe it was your testimony that the software after --
             21     withdrawn.
             22                I believe it was your testimony that software for the
             23     OMAP-only design after Mr. Chia and Mr. Y.T. Kok came over from
             24     Motorola was not a significant change as compared to the
10:10:34     25     software for the OMAP and FPGA design that came before?
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 6 of 121 PageID #:54722
                                             Yang - cross by Alper
                                                                                              2890

               1    A. Based on my memory, I believe that what my counsel had
               2    asked me that whether or not it was possible to include the
               3    content of the FPGA in our original software architecture, and
               4    according to what I remember Y.T. Kok was trying to encourage
10:12:09       5    us to use CPA after he joined Hytera.
               6               And this relates to the original software architecture
               7    and it involves -- it involves major or obvious changes by
               8    adopting the CPA. I don't believe I said that there was not
               9    significant changes or differences in terms of the software
10:12:34     10     architecture before and after.
             11     Q. Okay. So for the architecture, for the product after the
             12     Motorola folks came and were fully working, that was a very
             13     significant change as compared to what came before when it
             14     comes to the architecture that you and your team had been
10:12:56     15     working on, correct?
             16     A. Yes, there were many changes. However, our technical
             17     people did not believe that those changes were necessary.
             18     Q. Okay. I'm going to show you what's been admitted as PTX
             19     607.
10:13:44     20                And this is an e-mail with an attachment. First take
             21     a look at the e-mail. This is an e-mail from Y.T. Kok?
             22                MR. CLOERN: Your Honor, we ask that the witness be
             23     provided a copy of the document if he is going to be
             24     cross-examined on it.
10:14:14     25                THE COURT: Yes.
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 7 of 121 PageID #:54723
                                             Yang - cross by Alper
                                                                                              2891

               1              (Brief pause.)
               2               MR. ALPER: May approach, Your Honor?
               3               THE COURT: Yes.
               4    BY MR. ALPER:
10:14:34       5    Q. All right. It'll be on the screen.
               6               Okay. This is e-mail from Y.T. Kok on July 4th, 2008,
               7    right?
               8    A. Yes. Yes.
               9    Q. And that's roughly two weeks after Y.T. Kok joined Hytera,
10:14:52     10     right?
             11     A. I believe it was a short period of time, but I do not
             12     remember whether or not it was two weeks.
             13     Q. Okay. And Y.T. Kok is sending this e-mail to a number of
             14     Hytera engineers who had not come from Motorola, right?
10:15:30     15     A. That's correct.
             16     Q. And he's attaching a document called "Hytera Common
             17     Architecture," right?
             18     A. That's correct.
             19     Q. And that's what the attachment is here to this PTX 607 --
10:15:55     20     or PTX 607, it's Y.T. Kok's common platform architecture,
             21     correct?
             22     A. Correct.
             23     Q. And when Y.T. Kok joined Hytera, you provided him with the
             24     information about the work that you had done before he had
10:16:23     25     joined, right?
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 8 of 121 PageID #:54724
                                             Yang - cross by Alper
                                                                                              2892

               1    A. We wanted to introduce the work to him, that was the
               2    required process.
               3    Q. And Y.T. Kok looked at that work and he was very
               4    disappointed with it, correct?
10:16:52       5    A. When I was preparing for the case, I came across those very
               6    rude comments made by Y.T. Kok regarding the work we did
               7    before, but prior to that I had not seen those comments.
               8    Q. Okay. I want to come back to that in just a moment.
               9               But if we look at 607.6, you can see in Y.T. Kok's
10:17:46     10     presentation -- withdrawn.
             11                You can see in Y.T. Kok's common platform architecture
             12     document, he starts off talking about "today's problems"?
             13     A. I see it.
             14     Q. And he's referring to your system as a "monolithic,
10:18:15     15     spaghetti system," correct?
             16     A. Yes. I see those words, but I do not agree with his
             17     viewpoint.
             18     Q. And he calls it a "big fat system where the components are
             19     very difficult to isolate and reuse," right?
10:19:10     20     A. I see it. However, I do not agree with his viewpoint. And
             21     also, our technical people later, after seeing the CPA he was
             22     trying to encourage us to use, believed that the CPA he was
             23     asking us to use wasn't even better and bigger and meaningless,
             24     more meaningless.
10:19:37     25     Q. And in that e-mail, as to the technical people, he means
           Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 9 of 121 PageID #:54725
                                             Yang - cross by Alper
                                                                                              2893

               1    the technical people at Hytera who were not from Motorola?
               2    A. Correct.
               3    Q. We will definitely come back to that in a moment.
               4               But first, let's go to page 607.7. Y.T. Kok goes on
10:20:02       5    with "today's problems continued," right?
               6    A. Yes.
               7    Q. And I won't go through all of the bullets, but there's one
               8    that I wanted to focus on. Mr. Y.T. Kok says that:
               9              "That your system --"
10:20:22     10                "In your system, it was hard to control
             11               quality, hard to find defects, hard to solve
             12               defects, and fixes introduce new problems."
             13               Correct?
             14     A. Yes, I see it, but I still do not agree with his viewpoint.
10:20:58     15     Q. You testified yesterday that the common platform
             16     architecture was not important because customers can't see it,
             17     it's not a customer-facing feature and so therefore it wasn't
             18     as important to the product, is that correct?
             19     A. You misunderstood what I had said yesterday. What I meant
10:22:18     20     was not the software architecture used inside a product does
             21     not matter to customers. Whether or not we use this
             22     architecture or that architecture, the customer would not feel
             23     it because they could not see it.
             24                What matters for us is that the software architecture
10:22:40     25     could support the entire piece of software program, and also it
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 10 of 121 PageID #:54726
                                          Yang - cross by Alper
                                                                                           2894

            1   would allow the software to run normally. As for who's
            2   architecture or the thinking of the software architecture is
            3   used, it doesn't matter to the customers, but I did not say
            4   that the architecture itself is not important.
10:23:03    5   Q. And you would agree that it is very important to not have
            6   defects in your product?
            7   A. Yes.
            8   Q. And you'd agree that it's very important that when you try
            9   to fix problems, that that doesn't introduce new problems,
10:23:25   10   right?
           11   A. Whether new problems will be introduced while fixing the
           12   original problems, sometimes the answer is yes and sometimes
           13   the answer is no.
           14              But we cannot say absolutely that our software
10:24:17   15   architecture will introduce new problems while Y.T. Kok's
           16   software architecture will not introduce new problems. I would
           17   not put it that way.
           18   Q. Okay. But generally speaking, when you fix something and
           19   that introduces a new problem, that's not a good thing, right?
10:24:47   20   A. Correct.
           21   Q. And then Y.T. Kok goes on from there to talk about how his
           22   common architecture platform was going to -- or common platform
           23   architecture was going to solve the problems from the past,
           24   correct?
10:25:06   25   A. That is Y.T.'s thinking, and this software architecture is
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 11 of 121 PageID #:54727
                                          Yang - cross by Alper
                                                                                           2895

            1   not something or work I am familiar with. However, I know a
            2   little bit about it.
            3              In the beginning for the software architecture, it not
            4   only relates to the software itself, it also relates to the way
10:27:27    5   the engineers do their work. In our company, all the engineers
            6   sit in the same space and work in the same space. We could
            7   communicate with each other and discuss problems with each
            8   other and solve those problems very fast.
            9              And based upon what I know, when Y.T. Kok was doing
10:27:47   10   his work on the projects, his work would involve people
           11   throughout many countries and many cities, and those people in
           12   different countries and cities would work together.
           13              So for something that is fake and requires a lot of
           14   things, that might be something that is suitable for the
10:28:11   15   environment Y.T. Kok used to work in. However, when he was
           16   trying to introduce or encourage us to use the software
           17   architecture he wanted us to use, many people who worked on the
           18   software architecture aspect told me that the architecture he
           19   was trying to adopt was fake and complicated and very redundant
10:28:36   20   and they did not quite like it.
           21              That is also why many people working on the software
           22   architecture later left the company. I do not want to comment
           23   on the software architecture Y.T. Kok was trying to use. I
           24   will not say whether it is good or not good, but I personally
10:28:54   25   believe that it was not software architecture that was suitable
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 12 of 121 PageID #:54728
                                          Yang - cross by Alper
                                                                                           2896

            1   for us, and that is my personal view.
            2   Q. And I will -- like I said, I'm going to come back to the
            3   feelings of the Hytera engineers in just a minute.
            4              You'd agree that on page 607.8 and 607.9, Y.T. Kok is
10:29:26    5   explaining the advantages of the common platform architecture
            6   as compared to the system that you worked on with Professor
            7   Sun, correct?
            8   A. I would like to emphasize on two things. First of all,
            9   this is something that Y.T. said as a person who just joined
10:30:19   10   the company, as a newcomer of the company. So he wanted to
           11   demonstrate to everyone what he was capable of.
           12              Definitely for the CPA part, I personally was not
           13   involved. I did not participate in that. I can only provide
           14   you with my personal viewpoints. If you are to go with me or
10:31:07   15   walk me through these items or sentences one by one, I might
           16   not be the suitable person to do so. You might have to ask
           17   other colleagues for details.
           18   Q. And my question was, on pages 607.8 and 607.9, Y.T. Kok was
           19   explaining, at a high-level, the benefits of the common
10:31:32   20   platform architecture as compared to what came before with your
           21   system, right?
           22   A. Again, like you said, Y.T. Kok's description or comments
           23   here is very general and very theoretical. And for a
           24   description or a statement that is very general or theoretical,
10:33:08   25   it actually has a wider range of application. It can be
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 13 of 121 PageID #:54729
                                          Yang - cross by Alper
                                                                                           2897

            1   applied to more things.
            2              And I will not rule out the possibility or the
            3   scenario that perhaps we can also use these phrases or terms to
            4   describe the original software architecture that we had.
10:33:30    5   Perhaps those words could also describe the benefits of our
            6   original software architecture.
            7              So I would still suggest that if you are to go into
            8   the details of these sentences here, it would be better to ask
            9   other colleagues or the colleagues who had worked on CPA. They
10:33:52   10   will be in a better position to address the statements that you
           11   want to ask. For me, I can only provide what I personally
           12   think about these descriptions.
           13   Q. You testified about the CPA on your direct testimony when
           14   Hytera's counsel was asking you questions, right?
10:34:51   15   A. According to what my counsel told me and asked me, it was
           16   more like for me to tell a story regarding the whole process of
           17   our development.
           18              For the CPA part, our counsel only said that I would
           19   discuss the changes and matters after Y.T. joined the company,
10:35:14   20   but they did not go into the detailed discussion regarding the
           21   technical aspects with me.
           22   Q. And when it comes to details on cross-examination, you're
           23   not comfortable talking about them, if I understand your
           24   testimony?
10:35:29   25   A. That's correct, because I was not involved in the later
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 14 of 121 PageID #:54730
                                          Yang - cross by Alper
                                                                                           2898

            1   work regarding the CPA. I'm concerned that I might provide you
            2   with wrong information in order to -- and I would mislead you
            3   in your cross-examination.
            4   Q. And I won't spend time going into the details, but you'd
10:36:24    5   agree that after Y.T. Kok talks about the advantages of the
            6   common architecture, he has many pages where he lays out the
            7   details of the common platform architecture, correct?
            8   A. Let me try to confirm what you're trying to ask. You are
            9   not going to discuss the details or the technical details with
10:37:22   10   me, but are you going to walk me through those many pages you
           11   just mentioned?
           12   Q. No, I'm just simply asking you the following question:
           13   After Y.T. Kok in his presentation lays out what he perceived
           14   to be the benefits of the common platform architecture, he then
10:37:44   15   goes through many pages where he lays out the details of the
           16   common platform architecture, correct?
           17   A. Let me explain this. For me, my work is related to the
           18   protocol stack. I am not an expert on software architecture.
           19              And first of all, to be honest, for these comments
10:39:36   20   made by Y.T., I had not seen those comments before until now.
           21   And as I am seeing these comments right now, I'm a little bit
           22   annoyed about those comments. And to be honest, I actually had
           23   not seen the contents in the later pages. And the contents in
           24   the later pages are not related to our work. And I even did
10:40:01   25   not have a chance to see them or look at them.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 15 of 121 PageID #:54731
                                          Yang - cross by Alper
                                                                                           2899

            1              And also, even during my preparation, I did not see
            2   those comments, and it's hard for me to say whether or not the
            3   drawings or pictures depicted in those later pages are detailed
            4   enough or just rough or coarse description of the concept.
10:40:25    5              So I would still suggest that if you are to ask about
            6   the details, if you are really interested in the details, it's
            7   better for you to ask our colleagues who work on software
            8   architecture related to my work.
            9   Q. Well, let's go back to what you were saying about the other
10:40:51   10   Hytera engineers disagreeing with the common platform
           11   architecture.
           12   A. In 2008 there were, indeed, engineers who said that to me.
           13   Q. Okay. You testified yesterday about how there was a divide
           14   between the executives at Hytera who were running the research
10:41:32   15   and development that came over from Motorola from Malaysia and
           16   the Chinese engineers who had already been at Hytera; correct?
           17   A. I would like to ask if you're asking about just a divide or
           18   by that word you're insinuating or indicating that there is a
           19   disagreement in terms of opinions?
10:42:22   20   Q. You testified yesterday that the Malaysian team, as you put
           21   it, from Motorola were isolated from the Chinese employees of
           22   the company and generally did things on their own; correct?
           23   A. I would not say its isolated as completely alienated out.
           24   I would draw something on this page to demonstrate what I'm
10:43:39   25   trying to say.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 16 of 121 PageID #:54732
                                          Yang - cross by Alper
                                                                                           2900

            1              The circles on the left-hand side, the inner circle is
            2   the Malaysian team, and the other circle would be the Hytera
            3   engineers surrounding them. What I'm trying to express is that
            4   the Malaysia team would work more closely with each other, but
10:44:01    5   they still work together with those engineers at Hytera, which
            6   is what I'm trying to say is the circles on the left-hand side.
            7              It's not like what is depicted on the right-hand side
            8   where the Malaysia team would be in one circle and the other
            9   Hytera engineers would be in the other circle. It is not like
10:44:25   10   what is on the right.
           11   Q. So yesterday when you testified that the Malaysian
           12   engineers would hold their own internal meetings which wouldn't
           13   include the Chinese employees and would switch to talking in
           14   Malaysian so no one could understand them, what you really
10:44:42   15   meant was they also were working with the Chinese employees on
           16   a regular basis, right?
           17   A. It sounds like it is more or less what I said, the same as
           18   what I said, but there seems to be something that is not
           19   correct about that.
10:45:40   20              The reason is that they would have their own internal
           21   meetings, that part has no problem, but I also emphasized in my
           22   deposition or testimony that it rarely happened. Sometimes
           23   they would switch to talking in Malaysian in the meetings, but
           24   it rarely happens, and it is impolite to do so. I would like
10:46:41   25   to emphasize on this in order to prevent misunderstanding.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 17 of 121 PageID #:54733
                                          Yang - cross by Alper
                                                                                           2901

            1   Q. And --
            2              THE COURT: Just a minute. What was the common
            3   objective of all of these employees to advance the objectives
            4   of the corporate employer?
10:47:02    5              INTERPRETER LIN: I'm sorry, Your Honor. Do you mind
            6   repeating that?
            7              THE COURT: What was the common objective of all of
            8   these employees to advance the objectives of the corporate
            9   employer?
10:47:29   10              THE WITNESS (THROUGH INTERPRETER): For all of us
           11   working in the company, our common objective is to produce a
           12   device and make a good device and sell it, that would be the
           13   common objectives for all of us.
           14              THE COURT: Proceed.
10:47:56   15              MR. ALPER: Yes, Your Honor.
           16   BY MR. ALPER:
           17   Q. Isn't it correct that the common platform architecture was
           18   requested and authorized -- withdrawn.
           19              Isn't it correct that the common platform architecture
10:48:15   20   was authorized by the highest levels of upper management?
           21   A. I do not know the specifics, but the way we see it, the
           22   phrase "CPA" was just something that he used to refer to
           23   something in order to distinguish it from what we already have.
           24   I personally do not have a clear knowledge about it.
10:49:28   25              Perhaps he might have gotten instructions from G.S.,
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 18 of 121 PageID #:54734
                                          Yang - cross by Alper
                                                                                           2902

            1   whether or not he got or received instructions from people --
            2   from people who are on a higher level or even people on a
            3   higher level supported it, I do not have a clear knowledge
            4   about it.
10:49:47    5              But as I know and based on my personal speculation,
            6   people on the higher management, higher level management of the
            7   company would not be concerned with things related to the
            8   technical aspect.
            9   Q. And it's your testimony, though, that you don't know,
10:50:05   10   correct?
           11   A. Correct.
           12   Q. Okay.
           13              MR. ALPER: I wish I could take a picture of this. I
           14   know that this -- oh, well. It's gone now.
10:50:23   15             (Brief pause.)
           16              MR. ALPER: May I approach, Your Honor?
           17              THE COURT: Yes.
           18             (Brief pause.)
           19   BY MR. ALPER:
10:50:52   20   Q. I've handed you PTX 2228. Is this an e-mail between Hytera
           21   engineers that bears a HYT Bates number from Hytera's files?
           22   A. Yes.
           23              MR. ALPER: Move to admit PTX 2228.
           24              MR. CLOERN: No objection.
10:51:27   25              THE COURT: It is received and may be published.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 19 of 121 PageID #:54735
                                          Yang - cross by Alper
                                                                                           2903

            1             (Said exhibit received in evidence.)
            2   BY MR. ALPER:
            3   Q. Let's start with the top. At the top, this is an e-mail
            4   from Y.T. Kok on July 1st, 2008?
10:51:40    5   BY THE WITNESS (THROUGH INTERPRETER):
            6   A. Yes.
            7   Q. And just for context, when we go back to PTX 607, the
            8   e-mail we were looking at before, that was from Y.T. Kok to
            9   various Hytera engineers on July 4th, right?
10:52:20   10   A. Yes.
           11   Q. And you're not on this e-mail, right? This Exhibit 607.
           12              The one that I'm showing on the screen, you're not on
           13   that?
           14   A. That's correct. It does not have my name. I don't see my
10:52:45   15   name there.
           16   Q. And in the text of the e-mail on July 4th, Y.T. Kok says:
           17             "Please do not distribute this to other at the
           18             moment. I need to present it to high-level
           19             management."
10:52:57   20                Right?
           21   A. I see the sentence.
           22   Q. Okay. Now, if we go back to PTX 2228, three days earlier
           23   on July 1st, you are on this e-mail, right?
           24   A. Yes.
10:53:35   25   Q. And in this e-mail Y.T. Kok says:
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 20 of 121 PageID #:54736
                                          Yang - cross by Alper
                                                                                           2904

            1             "I am currently working on the common software
            2             architecture."
            3             Do you see that?
            4   A. Yes.
10:53:56    5   Q. (Reading:)
            6             "That is driven by CTO."
            7                Do you see that?
            8   A. Yes.
            9   Q. And "CTO" stands for chief technical officer, correct?
10:54:13   10   A. Yes.
           11   Q. And at the time your chief technical officer for the entire
           12   company at Hytera was Zheng Guan Fu?
           13   A. Now that you mentioned that name, I can roughly guess what
           14   you're going to ask. That person's name is actually Zheng Guan
10:55:18   15   Fu. Z-h-e-n-g family name, G-u-a-n-f-u first name. This
           16   person was a good friend of those people and it seems that he
           17   used to work in Motorola as well.
           18   Q. It says that the --
           19              THE COURT: Does that answer your question?
10:55:33   20   BY MR. ALPER:
           21   Q. Zheng Guan Fu is the chief technical officer at Hytera,
           22   correct?
           23   BY THE WITNESS (THROUGH INTERPRETER):
           24   A. I remember he had that title at that time, but I'm not
10:55:59   25   quite sure about that title. And as I also mentioned
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 21 of 121 PageID #:54737
                                          Yang - cross by Alper
                                                                                           2905

            1   yesterday, we did not have a clear definition of titles in the
            2   company at that time.
            3   Q. And as far as you know, the chief technical officer at
            4   Hytera is the highest technical person at Hytera, right?
10:57:17    5   A. Actually, if we look at those words, three words "CTO,"
            6   chief technical officer, the definition of that would mean the
            7   best person in terms of the technical aspect, but actually
            8   Zheng Guan Fu, my comments or his comments, people's comments
            9   on him is not -- is not good in the technical aspect, and he
10:57:43   10   did not make a technical contribution to the company, and
           11   that's my personal comment.
           12              But you can also ask other colleagues in the company
           13   regarding the contributions he had made to the company in terms
           14   of the technical aspect. I'll have the interpreter interpret
10:58:05   15   this part first.
           16   Q. I'm not sure you answered my question, so I'll rephrase it.
           17              The chief technical officer is the chief, right?
           18   A. Yes.
           19   Q. And so if we go back to your diagram where the inner circle
10:58:39   20   was the people who came from Motorola --
           21   A. Yes.
           22   Q. -- we could put the CTO of Hytera right in there with them,
           23   right?
           24   A. I'm not clear on that. It relates to how the people on our
10:59:37   25   higher level management define it for Zheng Guan Fu that would
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 22 of 121 PageID #:54738
                                          Yang - cross by Alper
                                                                                           2906

            1   relate to how the higher level management people look at him.
            2   And what I said earlier was that G.S. Kok and those people had
            3   a close relationship with Zheng Guan Fu, that was what I said
            4   originally.
11:00:00    5   Q. Okay. And Zheng Guan Fu is the person that Y.T. Kok was
            6   referring to as the CTO, correct?
            7   A. I believe so. However, Y.T. Kok was the person who wrote
            8   this e-mail. I can only guess what he was trying to say. I
            9   might end, my guess is that he was referring to Zheng Guan Fu.
11:00:33   10   Q. You testified yesterday and the day before that the work
           11   that you did, before the common platform architecture, was good
           12   work, it was valuable, correct?
           13   A. Yes.
           14   Q. But you knew that the senior executives at Hytera decided
11:01:09   15   to go completely in a different direction?
           16   A. I'm not clear as to what the higher level management of the
           17   company had in mind or what they thought. However, in my mind,
           18   Professor Sun is widely recognized as the best professional in
           19   terms of the radio technical radio. His expertise and
11:03:12   20   professionalism was widely recognized by a lot of people. And
           21   for Zheng Guan Fu, as the CTO of the company, we actually
           22   looked at what he had done afterwards. And many of the things
           23   that he did actually hurt the company.
           24              If you are to conduct a survey in China to ask people
11:03:37   25   whether Mr. Zheng or Professor Sun, who among these two would
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 23 of 121 PageID #:54739
                                          Yang - cross by Alper
                                                                                           2907

            1   be an expert in terms of the area of two-way radios, I believe
            2   that you would obtain the same answers as I would get. And I
            3   would not agree with the statement or the description that what
            4   Zheng Guan Fu had said in terms of the technical aspect was
11:04:05    5   accurate, and that is my personal viewpoint.
            6   Q. You were on this e-mail, right?
            7   A. Correct.
            8   Q. And you didn't respond to it and say, "no, the CTO is not
            9   driving the common platform architecture," correct?
11:04:24   10   A. That's correct, I did not reply to this e-mail. And as you
           11   can see, I was on the "cc" list. Generally speaking, for
           12   e-mails on which I'm listed on the "cc" list, I would not pay
           13   much attention to those e-mails, and also e-mails in English.
           14   Q. And isn't it correct that the reason why your company can't
11:05:14   15   find the prototype boards from your work is because the company
           16   decided to go in a completely different direction and they just
           17   threw them away?
           18   A. For our reports related to the prototype, those prototype
           19   boards are actually something we call the intermediary pieces.
11:06:46   20   When we have a piece of new hardware, we will take back and
           21   recycle the original prototype boards, that is a normal
           22   process.
           23              We would not have known that we had to keep those
           24   boards even for today, for this case or this litigation matter.
11:07:07   25              Another thing I would like to say is that when Sam
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 24 of 121 PageID #:54740
                                          Yang - cross by Alper
                                                                                           2908

            1   Chia was doing his work related to the FPGA, his work was
            2   actually still based upon what we had done in the first place
            3   in the past, whether it was the hardware portion or the
            4   software portion.
11:07:32    5   Q. It was your testimony -- I'm sorry. I have to follow up on
            6   that.
            7              Sam Chia's work was based on what you had done in the
            8   past, but you don't know enough to comment on the common
            9   software architecture in any level of detail here today,
11:07:54   10   correct?
           11   A. I actually do not know why you are asking me this again.
           12   As I said earlier, I did not want to discuss the details, and
           13   you ignored my comment or answer. So I am not understanding as
           14   to why you're asking me the same question again, or what you're
11:08:49   15   trying to get at, or what you want me to answer.
           16   Q. Yesterday you testified that the Malaysian team, it's the
           17   folks who came over from Motorola, was hired because Hytera had
           18   succeeded in developing a DMR prototype, correct?
           19   A. Yes.
11:09:22   20   Q. It was your testimony that Hytera hired the engineers from
           21   Motorola to come in and take over because you were doing a good
           22   job, correct?
           23   A. I don't quite understand what you just said. I would put
           24   it in my own way. Putting it in my own way, the reason is that
11:10:42   25   our devices could communicate and they can also communicate
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 25 of 121 PageID #:54741
                                          Yang - cross by Alper
                                                                                           2909

            1   with Motorola's devices. That fact provided the -- provided
            2   confidence and faith to the people on the higher level
            3   management of our company and left to the fact that they later
            4   made the decision to invest more resources and gave us more
11:11:10    5   people. The recruitment of the Malaysian team was part of our
            6   efforts to try to put in more efforts.
            7              And as I am not as smart as counsel, I do not know if
            8   what I have just said is consistent with what you are trying to
            9   ask.
11:11:30   10   Q. You believe that your prototype work or your prior system
           11   had many problems, right?
           12   A. It would involve an issue in regards of how you define many
           13   things. I am emphasizing that that device was not perfect. Of
           14   course, there would have been many problems with it. They
11:12:28   15   would be -- there would have been a lot of problems in
           16   existence as part of the process. There would be problems in
           17   existence. Why he did not sell it, that was the fact back
           18   then. I would like to -- I would like to say that problems
           19   existed, but as to how many problems there were, you need to
11:13:18   20   refer to test reports. I do not know if you can characterize
           21   it as "many."
           22              THE COURT: Is the first part of your answer, "no,
           23   that is not what I believe"?
           24              THE WITNESS (THROUGH INTERPRETER): Our devices had
11:13:44   25   problems in existence, but I would not say it was many
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 26 of 121 PageID #:54742
                                          Yang - cross by Alper
                                                                                           2910

            1   problems.
            2              THE COURT: Counsel, these questions, the way they are
            3   put, invite narration, abusive narration.
            4              MR. ALPER: I will specifically ask a yes or no for a
11:13:59    5   yes or no.
            6              THE COURT: Well, I'm not saying what you should do,
            7   I'm simply bringing to your attention the way they are put,
            8   they invite or maybe even encourage narration beyond that which
            9   is necessary.
11:14:14   10              Would you say that to him.
           11              THE INTERPRETER LIN: Yes.
           12   BY MR. ALPER:
           13   Q. Isn't it true, isn't it correct, that you knew back in the
           14   day that the work that you had done was very poor, it left the
11:14:50   15   product in an unhealthy situation? Yes or no.
           16   A. I cannot answer that with just one word.
           17              THE COURT: Then you may embellish your answer.
           18   BY THE WITNESS (THROUGH INTERPRETER):
           19   A. We started with a poor unhealthy condition, but when we
11:15:42   20   handed over the device to the Malaysia team, the device was
           21   good.
           22   BY MR. ALPER:
           23   Q. I'm going to show you what was shown to you yesterday.
           24   This is PTX 203.
11:15:56   25              This is your July 12th, 2008, e-mail to Mr. Chia?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 27 of 121 PageID #:54743
                                          Yang - cross by Alper
                                                                                           2911

            1   A. Yes.
            2   Q. And here you tell Mr. Chia:
            3             "In fact, most of the items that you worry about
            4             is taken into account when I began the work, but
11:16:21    5             when we were doing the work, most of the
            6             requirement cannot be met. We can only keep the
            7             project grow up in an unhealthy situation."
            8                Those are your words, right?
            9   A. Those are my sentences. I wrote those sentences. So if
11:17:14   10   you are to ask me about questions about those sentences, I
           11   would define and explain them in my way.
           12   Q. And that's what you wrote on July 12, 2008, right?
           13   A. Yes.
           14   Q. And then yesterday you discussed what those sentences
11:17:35   15   meant, right?
           16   A. Yes.
           17   Q. And you said by "unhealthy situation," what you meant is
           18   you didn't have enough employees or enough equipment?
           19   A. Yes, I primarily meant that we did not have enough manpower
11:18:09   20   in the very beginning.
           21   Q. And that's what you said yesterday, right, after this
           22   lawsuit started?
           23   A. Yes.
           24   Q. So back on July 12th, 2008, before the lawsuit, said:
11:18:29   25             "When we were doing the work, most of the
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 28 of 121 PageID #:54744
                                          Yang - cross by Alper
                                                                                           2912

            1             requirement cannot be met."
            2                Correct?
            3   A. I would like to talk about this. My English is not very
            4   good. I think there is an issue with the verb tenses in this
11:19:56    5   sentence.
            6              The word "can" here should've been "could." And the
            7   word "begin" here, "begin" would refer to the timeframe of
            8   2005. And in that timeframe our project only had more than 10
            9   people or 10-plus people. And up to the middle of 2006, we
11:20:20   10   still had very few people, maybe about 20 or 30 people.
           11              I would like to emphasize that, that we did not have
           12   enough resource back then. However, until the time that I
           13   wrote this e-mail, our team already had more than 100 people.
           14   And you can see in the sentence following that paragraph you
11:20:44   15   highlighted, in the next sentence I used the word "better,"
           16   that is what I meant, that the situation had gotten better
           17   later.
           18   Q. Okay. Let me see if I understand that.
           19              In 2007, the year before you wrote this e-mail, you
11:21:05   20   had 80 engineers on your team, right?
           21   A. For the specific number in July 2008, based on my memory, I
           22   think we had about 100 people. However, for a specific detail,
           23   we would need to ask the human resource department. If that
           24   number or figure is crucial to you, we can ask the human
11:22:00   25   resources department. But based on what I remember, we had
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 29 of 121 PageID #:54745
                                          Yang - cross by Alper
                                                                                           2913

            1   about 100 people.
            2   Q. An in 2007, when it was your project and Professor Sun's
            3   project, you had 80 people on your team, right? You testified
            4   to that about twice or three times yesterday.
11:22:16    5   A. Yes.
            6   Q. And it's your testimony that in this e-mail you were
            7   referring to years before that when you had fewer people,
            8   right?
            9   A. I would like to put more emphasis on the word "begin." The
11:23:17   10   timeframe I wrote the attachment was June of 2006. That is the
           11   time I wrote the attachment. And around that timeframe, we had
           12   about 20 to 30 people on the team, and that number was not
           13   sufficient for the project. That's what I wanted to explain.
           14   Q. Let me just put it to you this way: You didn't say in this
11:23:45   15   e-mail that the reason that your project was a failure was
           16   because you didn't have enough people and you didn't have
           17   enough equipment, correct?
           18   A. I did not say "failure" in this e-mail.
           19   Q. And you also didn't say that the reason that you were in an
11:24:17   20   unhealthy situation was because you didn't have enough people
           21   and did not have enough equipment?
           22   A. The words such as "people" or "equipment" did not appear in
           23   the e-mail, that's correct.
           24   Q. And whatever you meant by this, your team thought that the
11:25:06   25   work that you had done was in an unhealthy situation when the
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 30 of 121 PageID #:54746
                                          Yang - cross by Alper
                                                                                           2914

            1   folks from Motorola joined the company and took over, right?
            2   A. What I wanted to emphasize was the surrounding environment
            3   in which the work was being done, but it doesn't mean that
            4   something that comes out from an unhealthy environment would
11:26:35    5   definitely be not good.
            6              What I wanted to tell Sam or explain or express to Sam
            7   was that at that time even though we were in an unhealthy
            8   situation, we still achieved great result and did a good job in
            9   terms of the work that we did in relation to the project, and
11:26:58   10   that was the result of our hard work and effort.
           11              We still produced very good achievement and results
           12   even though it was unhealthy -- an unhealthy situation, even
           13   though it was not as perfect as what we had expected, but that
           14   was something that we did.
11:27:25   15   Q. I'm going to show you PTX 542 that has already been
           16   admitted.
           17              This is an e-mail from Roger Zhang, who was on your
           18   team before the folks from Motorola took over, right?
           19   A. Yes.
11:27:52   20   Q. And he wrote this e-mail on June 23rd, 2008, that's two
           21   weeks before the exhibit -- well, let me just separate that.
           22              You wrote this e-mail PTX 542 on June 23, 2008,
           23   correct?
           24   A. Yes.
11:28:16   25   Q. And that's a few weeks before you wrote your e-mail on
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 31 of 121 PageID #:54747
                                          Yang - cross by Alper
                                                                                           2915

            1   July 12, 2008, where you referred to the unhealthy situation,
            2   right?
            3   A. Yes.
            4   Q. And Mr. Zhang wrote to Mr. Sam Chia, right?
11:28:33    5   A. Yes.
            6   Q. And he copied many of the engineers on the DMR group on
            7   your team who were from Hytera, not from Motorola, right?
            8   A. Correct.
            9   Q. And you're on this e-mail, too, right?
11:29:11   10   A. Yes.
           11   Q. And Mr. Zhang, who was your second command, right?
           12   A. Again, our team, people from our team do not have titles.
           13   We simply work together with everyone. I do not know how to
           14   understand or define what you meant by "second."
11:29:50   15              THE COURT: Just one question. Although you say that
           16   titles were not used, did the individual engineers know who
           17   their boss was and who the boss's boss was?
           18              THE WITNESS (THROUGH INTERPRETER): I believe they
           19   knew.
11:30:23   20              THE COURT: Who was your boss?
           21              THE WITNESS (THROUGH INTERPRETER): Professor Sun.
           22              THE COURT: Who was his boss?
           23              THE WITNESS (THROUGH INTERPRETER): Based upon what I
           24   remember, it would be Mr. Zheng.
11:30:38   25              THE COURT: This would be a good stopping point.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 32 of 121 PageID #:54748
                                          Yang - cross by Alper
                                                                                           2916

            1              Members of the jury, once again, brunch. Please come
            2   back at 12:30. The Court must deal with a totally unrelated
            3   matter.
            4              You may leave the stand.
11:30:53    5              THE CLERK: All rise.
            6             (The following proceedings were had out of the
            7             presence of the jury in open court:)
            8              THE COURT: The trial is adjourned.
            9             (Luncheon recess taken from 11:30 o'clock p.m.
11:31:01   10             to 12:30 o'clock p.m.)
           11
           12                    *     *      *     *     *     *      *     *
           13
           14    I CERTIFY THAT THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE
           15           RECORD OF PROCEEDINGS IN THE ABOVE-ENTITLED MATTER
           16
           17             /s/Blanca I. Lara                     December 11, 2019.
           18
           19
           20
           21
           22
           23
           24
           25
Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 33 of 121 PageID #:54749

                                                                                    2917

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   December 11, 2019
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:33 o'clock p.m.

     9                              TRIAL - VOLUME 19-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.,
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. BRANDON HUGH BROWN
                                     555 California Street
   15                                Suite 2700
                                     San Francisco, California 94104
   16                                (415) 439-1400

   17                                KIRKLAND & ELLIS, LLP
                                     BY: MR. MICHAEL W. DE VRIES
   18                                     MR. CHRISTOPHER M. LAWLESS
                                     333 South Hope Street
   19                                Suite 2900
                                     Los Angeles, California 90071
   20                                (213) 680-8400

   21

   22    Court Reporter:             AMY M. SPEE, CSR, RPR, CRR
                                     Official Court Reporter
   23                                United States District Court
                                     219 South Dearborn Street, Room 1728
   24                                Chicago, Illinois 60604
                                     Telephone: (312) 818-6531
   25                                amy_spee@ilnd.uscourts.gov
Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 34 of 121 PageID #:54750

                                                                                    2918

     1   APPEARANCES (Continued:)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   10                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   11                                Washington, DC 20036
                                     (202) 429-6230
   12
                                     STEPTOE & JOHNSON, LLP
   13                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   14                                Suite 4700
                                     Chicago, Illinois 60606
   15                                (312) 577-1300

   16

   17    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   18

   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 35 of 121 PageID #:54751

                                                                                           2919

            1         (Proceedings heard in open court.           Jury in.)

            2              THE COURT:     Good afternoon, members of the jury.

            3              Please recall the witness.

            4              Proceed.

00:00:17    5              MR. ALPER:     Thank you, Your Honor.

            6              Just for identification purposes, we're going to mark

            7   this diagram that we used in connection with some of Mr. Yu's

            8   testimony with the two circles relating to the communications

            9   between the Hytera employees as PDX-22, demonstrative.

00:00:35   10              THE COURT:     It looks like a Dunkin' Donut, doesn't

           11   it?

           12              MR. ALPER:     It does look like a Dunkin' Donut,

           13   Your Honor.

           14              THE COURT:     Do you have Dunkin' Donuts in China?

00:00:58   15              THE WITNESS (through the interpreter):             Yes.

           16              THE COURT:     McDonald's, Kentucky Fried Chicken, and

           17   Dunkin'?

           18              THE WITNESS (through the interpreter):             Yes.

           19              THE COURT:     Please proceed.

00:01:12   20              MR. ALPER:     Thank you, Your Honor.        I'll put the

           21   Dunkin' Donut aside.

           22              MR. ALPER:     We'll go back to the much more exciting

           23   PTX-542.     That was a joke for the record.

           24              MR. CLOERN:      We would just ask that the witness be

00:01:32   25   provided a copy of the document.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 36 of 121 PageID #:54752
                                            Yang - cross by Alper
                                                                                           2920

            1               THE COURT:    Yes.

            2               MR. ALPER:    May I approach, Your Honor?

            3               THE WITNESS:     Next time you want to make a joke,

            4   please consider me in your making a joke as well so I can

00:01:52    5   understand.     It helps me relax.

            6               MR. ALPER:    It was a bad joke, so you didn't miss

            7   anything.

            8               THE COURT:    Please proceed.

            9               YU YANG, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

00:01:21   10                         CROSS-EXAMINATION (CONT'D)

           11   BY MR. ALPER:

           12   Q.   All right.     So when we left off, we were looking at this

           13   e-mail from Roger Zhang on June 23rd, 2008.

           14   A.   Yes.

00:02:51   15   Q.   And this is when Mr. Sam Chia first came into Hytera,

           16   right?

           17   A.   Yes.

           18   Q.   And Mr. Zhang is welcoming Mr. Chia to the company,

           19   correct?

00:03:10   20   A.   That's what he wrote.

           21   Q.   And in the second paragraph, he says, "Our group has been

           22   engaged in protocol development for a period of time . . ."

           23               Do you see that?

           24   A.   Yes.

00:03:40   25   Q.   And when he says "our group," that's your group, right?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 37 of 121 PageID #:54753
                                            Yang - cross by Alper
                                                                                           2921

            1   A.    I think so.    However, Roger Zhang was the leader or the

            2   head of one of the groups that were working under me.                So as

            3   to what group or what people were included in that group he

            4   referenced, it's better to ask him.

00:04:21    5   Q.    You were his boss, right?

            6   A.    Yes, I was his supervisor.

            7   Q.    And he was responsible for the DMR protocol stack at the

            8   time, right?

            9   A.    Yes.

00:04:40   10   Q.    And he says, "Our group has been engaged in protocol

           11   development for a period of time and has met many problems

           12   which troubled us for a long time."           Do you see that?

           13   A.    I see the sentence that he wrote.

           14   Q.    And the work he is talking about is the work that you and

00:05:13   15   your group did back in 2006, 2007, before the folks from

           16   Motorola joined the company, right?

           17   A.    I would like to emphasize again, Roger Zhang was heading

           18   one of the groups under me, one of the several groups under

           19   me.   So I'm not quite sure whether the problems here he

00:06:12   20   referred to here meant the problems of just his group or all

           21   of the groups together because there were several groups under

           22   me.   So it's better to ask him what he meant by "problems"

           23   here.

           24   Q.    But he is referring to the problems that you had with your

00:06:30   25   DMR protocol stack before the folks from Motorola joined and
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 38 of 121 PageID #:54754
                                            Yang - cross by Alper
                                                                                           2922

            1   took over, correct?

            2   A.   This was written by him.         If you have to ask me, I can

            3   only take a guess, and my guess is yes.

            4   Q.   And you're taking a guess, but you are responsible for the

00:07:09    5   work he is talking about, right?           You were the boss of the

            6   protocol stack before the people from Motorola joined,

            7   correct?

            8   A.   Yes.

            9   Q.   And the protocol stack, when it was under your

00:07:41   10   responsibility before the people from Motorola took over,

           11   you'd agree, had many problems which troubled you for a long

           12   time, correct?

           13   A.   The e-mail that he sent, the way I see it, he was asking

           14   Sam a question, and he was asking those questions in a modest

00:08:52   15   and humble way, because judging from normal knowledge or

           16   normal sense, when you are to ask questions of your

           17   supervisors, you cannot ask simple questions.              And he was

           18   asking about these issues or at least problems and used -- and

           19   -- by using a humble and modest way of asking.              But as for the

00:09:15   20   specific meaning or what specifically he meant, you have to

           21   ask him.

           22               What I meant was that you cannot simply say to your

           23   supervisor, "Hey, let me ask you a question."              You cannot use

           24   a statement or an expression in that way.             Or, "Hey, let me

00:09:44   25   ask you some simple questions."
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 39 of 121 PageID #:54755
                                            Yang - cross by Alper
                                                                                           2923

            1              So my understanding is that he was trying to use a

            2   more modest or humble or polite expression when he asked those

            3   questions.     That is my understanding.

            4   Q.   It is correct that the work that you did for the DMR

00:10:14    5   protocol stack before the Motorola folks joined the company to

            6   take over had many problems which troubled you for a long

            7   time, correct?

            8   A.   This was something that was written by Roger.              For me, I

            9   personally do not think that we used the word "many," nor did

00:11:21   10   we use the phrase "troubled us for a long time."

           11              In my memory, we did not use such term and expression

           12   or phrases.     However, this was written by Roger.            His English

           13   was just general or even not very good.             For the actual

           14   meaning, you have to ask him.

00:11:42   15   Q.   You never responded to this e-mail and said, "Roger is

           16   wrong.    The protocol stack that we had developed is very good

           17   or just fine," correct?

           18   A.   The answer is yes, and it is quite normal.             The reason is

           19   that, as you can see, I was on the cc list.             And let's think

00:12:43   20   of this example:       If I am to respond to something written by a

           21   supervisor, I could not particularly emphasize in the middle

           22   -- or jump in in the middle to say that it is not difficult,

           23   there is no problem with that.          For me to do such a thing,

           24   that would have been abnormal.

00:13:07   25   Q.   And so the answer is no, you didn't respond, correct?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 40 of 121 PageID #:54756
                                            Yang - cross by Alper
                                                                                           2924

            1   A.   That's correct.      I did not respond.

            2   Q.   And then Mr. Zhang goes on to ask important questions,

            3   technical questions, about the DMR protocol stack, right?

            4   A.   That's what he wrote.        But as to what "important problems"

00:13:53    5   meant specifically, I do not know.

            6   Q.   And what Mr. Zhang was asking for was how things were done

            7   in Motorola's products, correct?

            8   A.   Please repeat the question.         I did not hear it clearly.

            9   Q.   Mr. Zhang asked Mr. Chia how things were done in

00:14:23   10   Motorola's products, correct?

           11   A.   That's my understanding based on the text written here.

           12   Q.   And in order to come up with the questions that Mr. Zhang

           13   asked about how Motorola did it, Mr. Zhang consulted the other

           14   engineers at Hytera on your team, correct?

00:15:03   15   A.   I'm not clear about that.         And also I did not write this

           16   e-mail.    I roughly remember something.          However, whether or

           17   not he has asked other engineers, I do not remember.                I do not

           18   know.    It's better that you ask him.

           19   Q.   Okay.    We'll do that.

00:15:51   20                Now, Mr. Zhang -- nowhere in this e-mail does

           21   Mr. Zhang say to Mr. Chia, "Do not give us confidential

           22   Motorola information," correct?

           23   A.   Yes, of course.      And normally for the company to hire

           24   these colleagues, we recognize their capability, ability, and

00:17:21   25   expertise.     We believe that they would provide us with
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 41 of 121 PageID #:54757
                                            Yang - cross by Alper
                                                                                           2925

            1   appropriate information instead of providing us with

            2   problematic information.         That is the default precondition.

            3              And one thing we have to pay attention to is that

            4   they will not be mentioning in the e-mail to say that do not

00:17:45    5   give us any secret or confidential information.              If one is to

            6   make such a comment in an e-mail, that would be very odd.

            7              It's like when I ask my colleague to grab a coffee

            8   for me, I would just say, "Please get me a coffee."               I would

            9   not say, "Do not rob the coffee shop and get me a coffee."

00:18:08   10   For someone to have said that, it would be odd and strange.

           11   Q.   And you never said -- withdrawn.

           12              When you saw that Mr. Zhang was asking for how

           13   Motorola implemented DMR, you never responded to this e-mail

           14   and told Mr. Chia to not provide confidential Motorola

00:18:30   15   information, correct?

           16   A.   I didn't do it.      And Sam Chia was my supervisor at that

           17   time.    He was more professional than me.           I would think that

           18   he would know better what he should give and say and what he

           19   should not give and say.

00:19:42   20   Q.   And if I understand your testimony, when your team is

           21   asking someone who just came over from Motorola how

           22   technologies are realized in Motorola over and over again,

           23   that to you is like just asking someone to go get you a cup of

           24   coffee?

00:20:14   25   A.   The example I just gave was to describe or explain a
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 42 of 121 PageID #:54758
                                            Yang - cross by Alper
                                                                                           2926

            1   scenario why I feel that we did not particularly have to

            2   emphasize on confidential or secret.

            3              Also, another thing I want to say is that at that

            4   time Motorola was the only company that was working on DMR,

00:22:09    5   and our products ultimately had to interoperate with

            6   Motorola's devices.       That is why we did the testing

            7   independently in September of 2007.           It is like a company that

            8   works on mobile phones would look to what Apple and how Apple

            9   does things, for example, what the screen of Apple phones

00:22:37   10   would look like and how many lenses or camera would be on

           11   Apple's mobile phones.

           12              It is quite a normal process in the industry.              And

           13   that is my personal feeling.          And I personally do not think

           14   that there is any issue or bad intention with that.

00:23:01   15   Q.   Do you know what the Mona Lisa is, the painting?

           16   A.   I've heard of it.

           17   Q.   If you asked someone to go get you the Mona Lisa, you'd

           18   know that the only way to comply with that request is by

           19   stealing, right?

00:23:26   20   A.   I would think that not many people in the world would

           21   actually say that, "Please get me the Mona Lisa painting."                  At

           22   most, they would probably just say, "Please describe that

           23   painting for me" or "If you have a picture of that painting,

           24   please show me."

00:24:19   25              Rarely in the world would people say -- actually say
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 43 of 121 PageID #:54759
                                            Yang - cross by Alper
                                                                                           2927

            1   that, "Please get me the painting of Mona Lisa."

            2   Q.   You understand the point I'm trying to make, right?

            3   A.   I would like to say that I actually have some difficulty

            4   understanding your question.          I don't quite understand what

00:25:49    5   you're trying to get at.

            6              For me, the way I see it, the reason he asked those

            7   questions would be for our devices to be able to interoperate

            8   with Motorola's devices because that is something required by

            9   the standards, particularly with respect to the ETSI standard,

00:26:12   10   E-T-S-I.

           11              However, when we actually did the testing, the

           12   interoperability testing, we found that Motorola did not fully

           13   follow or comply with certain aspects of the standards.                That

           14   caused some issues with respect to the interoperability.                   And

00:26:36   15   Roger was just trying to confirm with Sam what the problems

           16   might have been.

           17              I will not understand those questions to me that he

           18   wanted Sam to steal something.          Sam is a professional and very

           19   capable person.      If he felt that something that was asked of

00:26:57   20   him was unreasonable or even illegal, I would believe that he

           21   would just directly refuse Roger and would not provide

           22   information to Roger.

           23   Q.   And so when you looked at this e-mail, you didn't see

           24   anything wrong with it, correct?

00:27:17   25              INTERPRETER LIN:       You didn't see anything?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 44 of 121 PageID #:54760
                                            Yang - cross by Alper
                                                                                           2928

            1              MR. ALPER:     Wrong with it.

            2   BY THE WITNESS:

            3   A.   I would like to emphasize again, my English is not very

            4   good.    Also, I was on the cc list of this e-mail.             This e-mail

00:28:10    5   will not have caught my attention specifically back then.                  And

            6   I was working on the management work at that time.

            7              And as I look at this e-mail right now, I personally

            8   did not see any major or big problems with it.              However, if

            9   you are to ask me about specifically what Roger meant or what

00:28:38   10   information he was seeking by asking those questions, I do not

           11   know.    You have to ask him.

           12   BY MR. ALPER:

           13   Q.   And you'd agree that in Roger's e-mail, he doesn't say

           14   that the reason he's asking is to learn how to interoperate

00:28:53   15   with Motorola, correct?

           16   A.   According to my understanding, what is written in the

           17   first two paragraphs would be expressions to express welcome

           18   or politeness.      However, as a technical person, if I am to

           19   read -- actually read this, I would just go directly to what

00:30:24   20   questions were asked in this e-mail.            And that's how we would

           21   understand the content of this e-mail.            For me, what is

           22   written below would be something that we can actually see in

           23   standards.

           24              And as to how Motorola did things or worked on their

00:30:44   25   products, for that part, we can actually also purchase
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 45 of 121 PageID #:54761
                                            Yang - cross by Alper
                                                                                           2929

            1   Motorola's products from the market and test those products in

            2   order to get the information that we wanted.

            3              For me, the reason Roger wrote this e-mail was

            4   probably because he was a little bit confused so he wanted to

00:31:05    5   ask Sam about these questions.          That is my understanding.          And

            6   I would like to emphasize again that this is my understanding,

            7   my personal understanding.

            8   Q.   He didn't buy products on the market to look at them.

            9   Roger didn't buy products on the market to look at them.                   He

00:31:25   10   asked Mr. Chia for the information, right?

           11   A.   According to my memory, we did purchase Motorola's

           12   products from the market.         And that was in 2007.        I don't

           13   quite remember this, but we did have Motorola's sample

           14   devices.     And it's roughly around 2007.

00:32:06   15   Q.   And notwithstanding having those Motorola sample devices,

           16   Mr. Zhang was asking Mr. Chia questions about how Motorola

           17   implemented DMR to allow you to improve your ability in

           18   protocol stack and DSP immediately, correct?

           19   A.   Roger was only responsible for the protocol, particularly

00:33:26   20   the CLL layer.      He knew only a little bit about the DLL layer.

           21   And that's his familiarity and knowledge with respect to the

           22   protocol stack.      It was only these two parts.

           23              For us, our physical layer was in FPGA.             That is the

           24   first thing I wanted to say.          Roger -- what Roger said or

00:33:53   25   stated in the e-mail could not represent all of our
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 46 of 121 PageID #:54762
                                            Yang - cross by Alper
                                                                                           2930

            1   development in protocol stack.

            2                Secondly, Roger used a lot of adjectives in this

            3   e-mail.    According to our culture or the culture in our

            4   company, when there is a new leader on board in the company,

00:34:55    5   we would say things out of politeness to welcome the new

            6   leader.    For example, "Please help us or guide us on this" or

            7   "We want to learn from you."

            8                A lot of times those adjectives or statement are just

            9   expressions out of politeness, but that is only my personal

00:35:15   10   guess.    As to what specifically Roger meant by using those

           11   words, I can only take a guess.          It's better that you ask him.

           12   Q.   These were expressions out of politeness?

           13   A.   What I meant to say is that those will be among the

           14   factors for consideration in an e-mail description like this,

00:36:12   15   but as to exactly what Roger meant or what he was trying to

           16   say, only Roger himself would know.

           17                My understanding is that -- I'm not the person who

           18   wrote this e-mail.        What I just described was just my guess.

           19   I was just stating one responsibility.            The statement or the

00:36:35   20   description that you mentioned is another possibility.

           21   Q.   Okay.    The last couple of questions.          And I'll try to move

           22   through them quickly.

           23                THE COURT:    Can I ask a question?

           24                How did you go about purchasing a Motorola product?

00:36:52   25   Was there a procedure?        Or what was the methodology you used
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 47 of 121 PageID #:54763
                                            Yang - cross by Alper
                                                                                           2931

            1   to acquire a Motorola product?

            2               THE WITNESS (through the interpreter):           With respect

            3   to how the products were purchased specifically, as I was a

            4   software engineer at that time, I have no recollection about

00:37:56    5   how the products were purchased.

            6               Based on what I remember, we would provide such a

            7   request to the company saying that we wanted sample devices

            8   from our competitors, but I personally do not remember how we

            9   purchased those products.

00:38:13   10               My understanding is that we might have purchased the

           11   products from the market or from the suppliers, but I

           12   personally -- I myself do not have memory of it.

           13               THE COURT:    Proceed.

           14   BY MR. ALPER:

00:38:28   15   Q.   You testified -- I think it was yesterday, maybe the day

           16   before yesterday -- that in July of 2008 you made a handheld

           17   device that was close to a final product that could be found

           18   on the market, correct?

           19   A.   Did you say July of 2008?

00:39:05   20   Q.   Yes.

           21   A.   Yes, that's what I believed.

           22   Q.   And that handheld device, your testimony was that it had

           23   the FPGA in it, correct?

           24   A.   Yes.

00:39:25   25   Q.   And it's your testimony that the handheld device that was
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 48 of 121 PageID #:54764
                                            Yang - cross by Alper
                                                                                           2932

            1   created was done under the leadership of Professor Sun and

            2   yourself, correct?

            3   A.   Under the leadership of Professor Sun.

            4   Q.   And the device -- the handheld device that you testified

00:39:56    5   that was created in July of 2008 used the technology that you

            6   had been working on from before the folks from Motorola came

            7   and took over, correct?

            8   A.   I would like to emphasize that in terms of the timeline,

            9   when we had that device, the Malaysia team was in the company.

00:40:50   10   That part was correct.

           11               However, the solutions and technologies related to

           12   that device were completely under -- developed under the

           13   guidance and leadership of Professor Sun.             As I am confused as

           14   to what you are trying to ask, I just would like to offer my

00:41:13   15   own understanding and my personal explanation, and that is

           16   what I want to emphasize.

           17   Q.   The handheld device that was created in July of 2008 used

           18   Professor Sun's protocol stack, which you had also worked on?

           19   A.   Yes.

00:41:47   20               MR. ALPER:    May I approach, Your Honor?

           21               THE COURT:    Yes.

           22   BY MR. ALPER:

           23   Q.   I've handed you PTX-2231.         Is PTX-2231 a Hytera document

           24   that bears a Hytera Bates label from Hytera's files?

00:42:28   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 49 of 121 PageID #:54765
                                            Yang - cross by Alper
                                                                                           2933

            1               MR. ALPER:    Move to admit PTX-2231, Your Honor.

            2               MR. CLOERN:     Objection, Your Honor.

            3               THE COURT:    What does it purport to be?

            4               MR. ALPER:    This is a Hytera e-mail.

00:42:52    5               THE COURT:    Lay a better foundation.

            6               MR. ALPER:    Okay.    Yes.

            7   BY MR. ALPER:

            8   Q.   At the top of PTX-2231, there's an e-mail from --

            9               THE COURT:    By way of inquiry to the witness.

00:43:06   10               MR. ALPER:    Yes, of course, Your Honor.

           11               THE COURT:    Go ahead.

           12   BY MR. ALPER:

           13   Q.   Mr. Yu, at the very top of PTX-2231, there is an e-mail

           14   from Deyou Zhu?

00:43:25   15   A.   Yes.

           16   Q.   And Deyou Zhu is a software engineer at Hytera?

           17   A.   Yes.

           18   Q.   And in the body of the e-mail, there's a -- there's text

           19   that says HYT Bulletin Board.          Do you see that?

00:43:43   20   A.   Yes.

           21   Q.   And the date of the e-mail and the date of the bulletin

           22   board are both August 13th, 2008, correct?

           23   A.   Yes.

           24   Q.   And the discussion in the e-mail has to do with --

00:44:12   25               THE COURT:    Before you go into the contents --
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 50 of 121 PageID #:54766
                                            Yang - cross by Alper
                                                                                           2934

            1                MR. ALPER:   Yes.

            2                THE COURT:   -- have you completed your foundation?

            3                MR. ALPER:   I could do one more.

            4   BY MR. ALPER:

00:44:20    5   Q.   There's an HYT Bates number at the bottom indicating that

            6   this document was produced from Hytera's files.

            7   A.   Yes.

            8                THE COURT:   All right.     Over objection, it is

            9   received and may be published.

00:44:39   10          (Exhibit No. PTX-2231 was received in evidence.)

           11   BY MR. ALPER:

           12   Q.   Okay.    So we're looking at PTX-2231.          There is a Chinese

           13   version on the front.        I'm going to go to the English

           14   translation.      And we can see here that this is called HYT

00:45:01   15   Bulletin Board, and the date is August 13th, 2008, right?

           16   A.   Yes.

           17   Q.   And it says to the right, "Key Words:            Official

           18   Announcement."

           19   A.   Yes.

00:45:24   20   Q.   And the bulletin goes on to say, "On July 31st and

           21   August 12th, DMR handheld and vehicle-mounted devices were

           22   successfully communicated with Motorola DMR products

           23   respectively, laying a solid foundation for subsequent HYT DMR

           24   products," correct?

00:45:48   25   A.   I see this sentence.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 51 of 121 PageID #:54767
                                            Yang - cross by Alper
                                                                                           2935

            1   Q.   And you said that the July 2008 handheld work was done

            2   under the direction of Professor Sun, correct?

            3   A.   Yes.

            4   Q.   But when we go to -- if we go to the second page of this

00:46:31    5   announcement, on PTX-2231.4, at the end of the announcement,

            6   it talks about how the "DMR R&D team has always maintained

            7   full passion and persistence for work under the leadership of

            8   G.S. Kok."     Do you see that?

            9   A.   Yes.

00:47:10   10   Q.   And you said that the handheld in July of 2008 was based

           11   on your protocol stack, right?

           12   A.   The protocol stack in the device as of July of 2008 was

           13   written by us.      That is correct.

           14   Q.   But in the official announcement, if we go down on the

00:47:50   15   first page, it says, "As for software, it is inseparable from

           16   the hard work of Yingzhe Zhang, Deyou Zhu, Xiaogan Xiong, Fan

           17   Yang, and their software team to build a brand-new driver and

           18   protocol stack within a month," right?

           19   A.   I feel that there are some discrepancies between the

00:48:49   20   original text and the translation.

           21   Q.   Isn't it correct that what actually happened was G.S. Kok

           22   came on board, he was responsible for the handheld, and he

           23   asked your team to come up with an all new protocol stack

           24   within a month?

00:49:12   25   A.   I would like to point out and emphasize that in the
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 52 of 121 PageID #:54768
                                            Yang - cross by Alper
                                                                                           2936

            1   Chinese version, it actually writes that "a little over a

            2   month before the communication."           However, in the English

            3   version, it says "within a month."

            4              Even though my English is not good, I still feel that

00:50:17    5   that translation is wrong.         That's what I would like to

            6   emphasize on.

            7              MR. ALPER:     Okay.

            8              MR. CLOERN:      Your Honor, by the way, our objection,

            9   which I failed to clarify with particularity, is related to

00:50:29   10   the fact we were only handed this exhibit about 30 seconds

           11   before the questioning started.          We have never had an

           12   opportunity nor have we ever seen this translation in its

           13   text.    So that was the nature of my the objection.

           14              THE COURT:     The ruling will stand.

00:50:59   15   BY MR. ALPER:

           16   Q.   It's your testimony that "within a month" should say "a

           17   little bit over a month"?

           18   A.   It's not what you just said.          That's not what I meant.

           19   Our protocol stack could interoperate with Motorola's product.

00:52:02   20   And that testing was done in September 2007.              We have

           21   independent or separate test reports that could describe it.

           22   And we used our protocol stack on our prototype in order to do

           23   the interoperability testing and experiment.

           24              For what is stated in this announcement, despite the

00:52:27   25   fact that the translation is wrong, it actually talks about
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 53 of 121 PageID #:54769
                                            Yang - cross by Alper
                                                                                           2937

            1   the handheld subscriber unit versus the vehicle-mounted

            2   devices.      These two types of devices are a separate concept of

            3   the concept of a prototype.

            4   Q.    Okay.    And for the handheld devices, they made a brand-new

00:52:52    5   protocol stack, correct?

            6   A.    Please give me a moment so I can read the Chinese version.

            7                 Based on what is written here in the text, yes,

            8   that's what he means.        However, as to what it actually or

            9   specifically means, I do not have a clear understanding about

00:55:17   10   it.

           11                 Also, I would like to add a background.          After the

           12   Malaysian team joined the company, especially with respect to

           13   G.S., he liked or tended to like to announce things or do

           14   campaigning on things using announcements like these.                He

00:55:40   15   would announce things in this way.           However, for the work that

           16   we already did previously, we did a lot of work, and such work

           17   was very good.

           18                 As the member of the jury could see, as well as the

           19   counsel present here could see, the team led by Professor Sun,

00:56:03   20   we did our hard work with a lot of efforts.             However, the way

           21   we did our work was very down to Earth.             We simply devoted our

           22   efforts into doing our work.          We would not use a way such as

           23   making campaigns or announcement like this to tell people

           24   about our work.

00:56:25   25                 However, the way I see it, all the work mentioned or
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 54 of 121 PageID #:54770
                                            Yang - cross by Alper
                                                                                           2938

            1   described here was done based on the work that we already did

            2   previously.     For G.S., for him to use such an announcement to

            3   talk about what he and his team had actually done, that would

            4   be a way for him to tell people or demonstrate to people

00:56:52    5   within a short period of time after he joined the company what

            6   -- the work the team had done in order to embody the value of

            7   the work that he has done.

            8              This is what I would like to emphasize on based on my

            9   understanding and memory.

00:57:10   10              THE COURT:     Can we just make the record on this

           11   issue?

           12              Who is the signatories to the HYT bulletin board

           13   announcement?

           14              THE WITNESS (through the interpreter):            What is

00:57:38   15   written in the text is "Shenzhen R&D Center."

           16              THE COURT:     I thought I saw a signature on another

           17   page.

           18              MR. ALPER:     That's the first page.

           19              THE COURT:     All right.     Is there a signatory?

00:58:03   20              MR. ALPER:     Just, I believe, as the witness

           21   testified, Shenzhen R&D Center.

           22              THE COURT:     All right.     To the witness:       Can you see

           23   on the document the signature of any employee of Hytera?

           24              THE WITNESS (through the interpreter):            There is no

00:58:39   25   signature here in this document.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 55 of 121 PageID #:54771
                                            Yang - cross by Alper
                                                                                           2939

            1              THE COURT:     Proceed.

            2   BY MR. ALPER:

            3   Q.   You'd agree that in this sentence about the development of

            4   a brand-new protocol stack, neither you nor Professor Sun is

00:58:59    5   identified by name?

            6   A.   That is correct.       Professor Sun and I were working on the

            7   management row at that time.          We devoted the honor -- we gave

            8   the honor to the engineers who actually did the work.

            9              For all of the engineers listed here, except for G.S.

00:59:42   10   Kok, those engineers were the ones who actually did the work.

           11              MR. ALPER:     And just for the record, Your Honor,

           12   there is a Page 5 of the exhibit, there's a certification, and

           13   maybe that's the signature --

           14              THE COURT:     Yes.    When I said before I thought I had

01:00:00   15   seen the signature, that was my reference.

           16   BY MR. ALPER:

           17   Q.   Now, at the same -- or around the same time in July

           18   of 2008, you were working with Mr. G.S. Kok, Mr. Chia, and

           19   Mr. Y.T. Kok?

01:00:39   20         (Proceedings heard at sidebar on the record.)

           21              MR. CLOERN:      Your Honor, this is just odd.         Yeah,

           22   we -- this is the certification page that has been shown about

           23   the translation.       It was up on the monitor.        But this guy Ryan

           24   Beall, he is an account executive.           He is a white guy, and his

01:00:54   25   own language that he speaks, according to the page, his page
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 56 of 121 PageID #:54772
                                            Yang - cross by Alper
                                                                                           2940

            1   for TransPerfect, is English.          And we have never seen this

            2   before, and this is not a certified translator.              He doesn't

            3   even speak Chinese.        I have no idea what this is all about.

            4                THE COURT:    Well, when you --

01:01:09    5                MR. CLOERN:    And I can't bring him here to testify.

            6                THE COURT:    Well, it says what it says.         I've already

            7   said the document is admissible.           The jury will get it in its

            8   entirety, and they will give appropriate weight to what it

            9   says.    And if you want to return to this when you have the

01:01:28   10   witness, you may.

           11                MR. CLOERN:    Thank you, Your Honor.

           12         (Sidebar ended.)

           13   BY MR. ALPER:

           14   Q.   Okay.    I was just asking you, Mr. Yu, in the same time

01:01:53   15   frame, July 2008, you were working with Mr. G.S. Kok, Mr. Y.T.

           16   Kok, and Mr. Chia on your proof of concept, right?

           17   A.   In my memory, our protocol stack was able to communicate

           18   and interoperate in September of 2007.            And that was already

           19   verified in September of 2007 or around that time frame by

01:03:18   20   that testing that we did in that month.             We already proved and

           21   demonstrated our technical capability and solutions.                And that

           22   is also why the company decided to increase the investment and

           23   devotion into the technical aspect.

           24                And later on when I was working with Sam and other

01:03:40   25   people, we were working on work related to the
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 57 of 121 PageID #:54773
                                            Yang - cross by Alper
                                                                                           2941

            1   commercialization of products.          There was nothing, for

            2   example, a concept or any of that sort to be proven.

            3                MR. ALPER:   Okay.    May I approach, Your Honor?

            4                THE COURT:   Yes.

01:04:37    5                Disregard the statement of the witness.           There was no

            6   question pending.

            7                What is the question to the witness?

            8   BY MR. ALPER:

            9   Q.   I have handed you PTX-2236.         Is this an e-mail between

01:04:48   10   you -- an e-mail -- a series of e-mails between you, Mr. G.S.

           11   Kok and Mr. Sam Chia and Mr. Y.T. Kok in the 2000 -- July 2008

           12   time frame?

           13   A.   Yes.

           14   Q.   And does PTX-2236 have an HYT number on the lower

01:05:29   15   right-hand corner indicating it was produced from Hytera's

           16   files?

           17   A.   Yes.

           18                MR. ALPER:   Your Honor, I move to admit PTX-2236.

           19                THE COURT:   It is received and may be published.

01:05:55   20          (Exhibit No. PTX-2236 was received in evidence.)

           21   BY MR. ALPER:

           22   Q.   Okay.    Here is the first page, but I'm -- this is an

           23   e-mail thread, so I'm going to go to the first e-mail in the

           24   thread.     And that is from you on July 24th, 2008, right?                And

01:06:25   25   for the record, this is PTX-2236.3.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 58 of 121 PageID #:54774
                                            Yang - cross by Alper
                                                                                           2942

            1   A.   Yes, this is the first time I see this document.               Please

            2   give me some time to review it.

            3   Q.   Certainly.

            4                My next question, just so you're ready, will be, you

01:06:55    5   sent this e-mail to Mr. Chia, copying G.S. Kok and Y.T. Kok?

            6   A.   Please give me a moment.         I need to read it in detail.

            7                I'm ready.   Please ask questions.

            8   Q.   Okay.    On July 24th, 2008, you sent an e-mail to Mr. Chia

            9   copying G.S. Kok and Y.T. Kok, correct?

01:09:09   10   A.   Yes.

           11   Q.   And the subject of your e-mail is "Status update and some

           12   problems," right?

           13   A.   Yes.

           14   Q.   And in the first line of your e-mail, you say, "Sam, we

01:09:33   15   are in trouble about POC now."          Do you see that?

           16   A.   Yes.

           17   Q.   "POC" stands for proof of concept, correct?

           18   A.   I would like to emphasize that the phrase "POC" was

           19   introduced to Hytera after the Malaysia team joined the

01:10:35   20   company.     The original phrase or expression that we used was

           21   prototype.     And I had asked about this.          The circuit board

           22   that we used to verify our concept was called the prototype

           23   board.    It was a circuit board.        It is a different concept to

           24   this -- mentioned -- to this idea or expression mentioned

01:10:59   25   here.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 59 of 121 PageID #:54775
                                            Yang - cross by Alper
                                                                                           2943

            1   Q.   So when you're referring to the POC, you're referring to

            2   your prototype?

            3   A.   The prototype I was referring to was something that we had

            4   in 2007.     And the device I referenced here in this e-mail was

01:11:46    5   the handheld device which we referred to as the sample device.

            6                If we do a mapping of the time frame, these will be

            7   two different things.

            8   Q.   Okay.    And in discussing that handheld device, you say, we

            9   are in trouble about it now, and I think this is a serious

01:12:07   10   one, right?

           11   A.   I see that, yes.

           12   Q.   And down below that, after some discussion, you say, "Do

           13   you have some good idea about this," right?

           14   A.   I see it.

01:12:36   15   Q.   And then G.S. Kok responds to you on the same e-mail on

           16   the same day.      He says, "Yu Yang, this is bad news," right?

           17   A.   Yes.

           18   Q.   And he is pretty upset?

           19   A.   G.S. is sometimes upset and sometimes he was happy.               It

01:13:20   20   has to do with his character and personality.              I don't believe

           21   it is related in any way to facts.

           22   Q.   Okay.    And then you respond to G.S. Kok -- okay.             Then you

           23   respond a little bit later to G.S. Kok, right?

           24   A.   Yes.

01:14:05   25   Q.   And after discussing what his e-mail means, you say, "I am
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 60 of 121 PageID #:54776
                                            Yang - cross by Alper
                                                                                           2944

            1   very nervous with it.        And we all will try our best to solve

            2   it," right?

            3   A.   Yes.    But I would also like to emphasize that G.S. Kok was

            4   the boss of my boss at that time.           Even though I did not quite

01:14:50    5   agree with him when he got upset, there was nothing I could do

            6   but to accommodate him and work with him about it.

            7   Q.   Okay.    And whatever the problem was, you say, we knew

            8   about the problem in the past, right?

            9   A.   Yes, there is such a sentence.

01:15:21   10   Q.   And then Mr. Chia responds to you a little bit -- he

           11   responds to you, and he says, "Yu Yang, it sure was a big

           12   miss," right?

           13   A.   Yes.

           14   Q.   And then later this work was scraped in favor of the

01:16:01   15   common platform architecture, right?

           16   A.   The main reason here was that we changed to another chip,

           17   which is AD9864 that is referenced here.

           18                That was related to the hardware that could not prove

           19   that there was something wrong with our software.               So the

01:16:54   20   change with respect to the software architecture had nothing

           21   to do with this.

           22   Q.   But you'd agree, as of July 2008, what you were working on

           23   had a serious problem that Mr. Chia referred to as a big miss,

           24   correct?

01:17:12   25   A.   This was something written by Sam.           And the problem, as I
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 61 of 121 PageID #:54777
                                            Yang - cross by Alper
                                                                                           2945

            1   explained earlier, was due to the change of a chip.               We could

            2   of course -- this was written by Sam.            And as I explained

            3   earlier, this problem was related to the change in a piece of

            4   hardware.     We could of course change it back, and we could of

01:18:32    5   course also do more work on this chip.

            6               And for us, the replacement or a change in terms of

            7   the component and the replacement or the change that would

            8   result in issues or problems in the research and development

            9   process would be something that is very normal in our research

01:18:57   10   and development process.

           11               THE COURT:    Did you understand the question that used

           12   the words "scraped"?

           13               THE WITNESS (through the interpreter):           My

           14   understanding is that to scrap something is that you would

01:19:23   15   dispose of it totally, nothing would be left to use.                That is

           16   my understanding, but that was not what happened.

           17               THE COURT:    Would your understanding change the

           18   answer that you previously gave?

           19               THE WITNESS (through the interpreter):           I didn't

01:19:48   20   change my answer.

           21               THE COURT:    Do you need to clarify your answer?

           22               THE WITNESS (through the interpreter):           My answer is

           23   that the subsequent work was done on the basis of the work

           24   that was done previously.         And it would be quite normal to

01:20:27   25   make some changes or modification.           That is something that's
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 62 of 121 PageID #:54778
                                            Yang - cross by Alper
                                                                                           2946

            1   normal for research and development.            Also, I didn't change my

            2   answer.

            3              THE COURT:     Proceed.

            4   BY MR. ALPER:

01:20:39    5   Q.   And this wasn't a normal problem, Mr. Yu.             As you said,

            6   this was a -- it was a serious one, correct?

            7   A.   I would like to say or state or point out the fact that

            8   for the work described here, this was around the time frame

            9   that I just started to use English to communicate for matters

01:21:51   10   related to work.       And I was asking or talking to my supervisor

           11   to ask for his help with the work.           I cannot use -- or ask him

           12   simple questions or simply tell him that, hey, please take

           13   care of it.     That is quite normal when we do our work.

           14              And never been away or in any day where I have

01:22:18   15   thought that I would be questioned about each and every word

           16   in something I wrote a long time ago.            Never would I have been

           17   able to imagine there would be such a day.

           18              MR. ALPER:     I pass the witness, Your Honor.

           19              Thank you, Mr. Yu.

01:22:38   20              THE COURT:     Do you need a few minutes or are you

           21   ready, Counsel?

           22              MR. CLOERN:      I'm ready.

           23              THE COURT:     Proceed.

           24              Well, I should put that question to the jurors as

01:22:47   25   well.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 63 of 121 PageID #:54779
                                          Yang - redirect by Cloern
                                                                                           2947

            1               Jurors, if you need a break, raise your hand.

            2          (Laughter.)

            3               THE COURT:    I think we'll take a break.

            4         (Recess had.)

01:46:25    5               THE COURT:    Proceed with the witness.

            6                             REDIRECT EXAMINATION

            7   BY MR. CLOERN:

            8   Q.   Mr. Yu?

            9   A.   (In English) Hi.

01:47:33   10   Q.   Is it correct that in January 2007, Professor Sun's team,

           11   including you, tested two sets of Hytera prototype boards over

           12   the air?

           13   A.   (Through the translator) Yes.

           14   Q.   And in -- over -- between January and September of 2007,

01:48:37   15   Hytera continued to test and refine these prototype boards; is

           16   that correct?

           17   A.   Yes.

           18   Q.   And in September -- as of September 2007, Hytera had

           19   tested over-the-air tests with its prototype boards and a

01:49:16   20   Motorola radio, right?

           21   A.   Yes.

           22               MR. CLOERN:     And, Jim, can you bring up PTX-1988.

           23               Will you give a copy to the witness and counsel,

           24   please.

01:49:46   25   BY MR. CLOERN:
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 64 of 121 PageID #:54780
                                           Yang - redirect by Cloern
                                                                                           2948

            1   Q.   Mr. Yu, is this a copy of the test report on the

            2   interoperability testing between Hytera's prototype DMR radio

            3   boards and the Motorola radio?

            4   A.   Yes.

01:50:29    5                MR. CLOERN:    And can you go to the next page, Jim.

            6                Actually -- there we go.

            7   BY MR. CLOERN:

            8   Q.   And does this show a Motorola radio -- I'm sorry -- the

            9   Motorola radio and then the -- and a depiction of the

01:50:56   10   prototype boards that you previously described?

           11   A.   Yes.

           12   Q.   Okay.    So do you know how -- let me back up for a second.

           13                Is there any question in your mind that the Motorola

           14   radio was purchased and tested?

01:51:21   15   A.   The reason is that in the test that we did in January,

           16   many of the functionalities that we tested in that time frame

           17   could communicate and interoperate.           However, later on, when

           18   we tested the interoperability with Motorola's devices, the

           19   test items that passed the test were relatively fewer.                And at

01:52:37   20   that time we had issues or questions related to whether or not

           21   Motorola fully followed the ETSI standard.

           22   Q.   And I want to establish a very specific point, so listen

           23   to my question very carefully.          I'm not asking about the test

           24   result itself.

01:53:04   25                What I'm asking about is, did you, in fact, have a
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 65 of 121 PageID #:54781
                                          Yang - redirect by Cloern
                                                                                           2949

            1   Motorola radio that you tested?

            2   A.   Yes.

            3   Q.   Now, do you know how it was acquired?            And I just -- I

            4   just want to know, do you know how it was acquired?               Were you

01:53:34    5   involved in the actual obtaining of the radio?

            6   A.   I personally did not get involved.

            7   Q.   But you know that it was there and tested?             You saw that

            8   with your own eyes?

            9   A.   Yes.

01:54:04   10   Q.   And you know that -- and I think you just testified that

           11   you had problems interoperating with a Motorola -- with that

           12   Motorola radio for some of the services; is that right?

           13   A.   Yes.

           14   Q.   Now, do you remember talking earlier about this document,

01:54:46   15   PTX-542, on your cross-examination?

           16   A.   I remember, yes.

           17   Q.   And I believe you were asked -- you were testifying about

           18   what you understood were Mr. Roger Zhang's reasons for sending

           19   this e-mail; is that right?

01:55:19   20   A.   Yes.

           21   Q.   And part of that was the fact that, like you, Roger Zhang

           22   was involved in interoperability testing and knew that there

           23   were problems with Hytera's prototype interoperating with the

           24   Motorola radio; is that right?

01:55:53   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 66 of 121 PageID #:54782
                                          Yang - redirect by Cloern
                                                                                           2950

            1   Q.   And after this interoperability testing in the fall

            2   of 2007, had Hytera concluded that Motorola was not following

            3   the DMR standard in certain respects?

            4   A.   Yes, I remember that we had such a conclusion.

01:56:53    5   Q.   Now, I remember when you were answering counsel's

            6   questions about this e-mail, this PTX-542, from Roger Zhang to

            7   Sam Chia, you underlined, I believe, this sentence right here

            8   (indicating).      I think I saw you underline that.           Am I right?

            9   Did I see that?

01:57:18   10   A.   Yes.

           11   Q.   And this part of the sentence here talks about the DMR

           12   definition for -- and something called answer response; is

           13   that right?     That's right here, the DMR protocol definition

           14   for answer response?

01:57:57   15   A.   Yes.

           16   Q.   And does the e-mail also say right here that Motorola does

           17   not return the proper value for answer response as required by

           18   the DMR standard?       Is that what that says?

           19   A.   Correct.

01:58:29   20   Q.   And was this value obtained through testing a Motorola

           21   radio that Hytera had acquired?

           22   A.   Yes.

           23   Q.   So you hire a guy from Motorola, Sam Chia.             He's a DMR

           24   expert and he's from Motorola, right?

01:59:13   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 67 of 121 PageID #:54783
                                          Yang - redirect by Cloern
                                                                                           2951

            1   Q.   And you have to interoperate with Motorola radios, right?

            2   A.   Yes, and that was required by standards as well.

            3   Q.   And you're entitled to know how other allegedly -- if

            4   anybody says they're DMR compliant, you're entitled to know

01:59:49    5   how they work in certain respects so you can interoperate;

            6   isn't that right?

            7   A.   Yes.    Also, the interoperability testing is required for

            8   doing and developing DMR.         And that is something that both

            9   parties have to sign on.         That is an official document.

02:00:41   10   Q.   And so Roger Zhang is asking Sam Chia in this e-mail,

           11   "Hey, Sam, we ran some tests and Motorola doesn't appear to be

           12   compliant with the DMR standard.           What's up?"     Is that what's

           13   going on here?

           14   A.   Yes.    And that is my understanding.

02:01:21   15   Q.   Do you regard -- let me back up.

           16               At this time, June 23rd, 2008, did you regard these

           17   questions from Roger Zhang as fair questions to ask in the

           18   context of a product that practices -- allegedly practices the

           19   standard?

02:01:43   20   A.   Yes.    And also, according to what we remember, for this

           21   matter, it was actually due to the fact that Motorola did not

           22   follow some of the standard documents.            That was the issue.

           23   Q.   All right.     Let's go back to this timeline we've been

           24   talking about.      The September 2007 interoperability test, did

02:02:40   25   that have still the three-chip solution, the DSP plus the ARM
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 68 of 121 PageID #:54784
                                          Yang - redirect by Cloern
                                                                                           2952

            1   plus the FPGA, at that time?

            2   A.   Yes.

            3   Q.   And now through January 2008, you're transitioning to the

            4   two-chip platform; is that correct?

02:03:34    5   A.   Yes.

            6   Q.   And that's just basically taking these two guys and

            7   putting them in one -- one dual core chip; is that right?

            8   A.   Yes.

            9   Q.   G.S., February -- does G.S. show up in February of 2008?

02:04:17   10   A.   I believe so.

           11   Q.   And in -- is it May of 2008, May/June, that Professor Sun

           12   does the formal handoff to G.S. Kok?

           13   A.   Yes.

           14   Q.   And did your team continue under Professor Sun's

02:05:15   15   leadership to develop the FPGA-OMAP prototype throughout that

           16   period?

           17   A.   Yes.

           18   Q.   I've got to apologize.        He's got the best handwriting I've

           19   ever seen, and mine is awful, but I hope folks can follow it.

02:06:04   20               And in early -- is it your testimony that in early

           21   July of 2008, the FPGA and OMAP design went from the boards

           22   into an actual handheld, what you call, a sample radio?                Is

           23   that right?

           24   A.   Yes.

02:06:43   25   Q.   And that was shown to Premier Wen?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 69 of 121 PageID #:54785
                                          Yang - redirect by Cloern
                                                                                           2953

            1   A.   Yes.

            2   Q.   Sam, Y.T., and a few other Motorolans, they came over

            3   about a week or so before that; is that right?

            4   A.   About that time, yes.

02:07:26    5   Q.   And within a few days, they made a decision to remove the

            6   FPGA; is that right?

            7   A.   Yes.

            8   Q.   And that was going to take a few months to do, to move all

            9   the codes -- the hardware code from the FPGA, turn it into

02:07:47   10   software code and put it on the OMAP; is that right?

           11   A.   Yes.

           12   Q.   Now, all of this work we've talked about right here on

           13   this timeline, that was for a handheld radio, a sample radio;

           14   is that right?

02:08:12   15   A.   Yes.

           16   Q.   Do you have a -- what's -- do you have a name for what you

           17   call a handheld radio versus one that goes into cars?

           18   A.   A handheld subscriber.        We refer to it -- the word that we

           19   used was portable at that time.

02:09:08   20   Q.   So a handheld is called a subscriber, and a radio that

           21   goes into cars, that's called a portable; is that right?

           22   A.   The device that we can hold in our hand would be called or

           23   known as portable.       The one that goes into the car would be

           24   mobile.     That's the expression we used back then.

02:09:42   25   Q.   Portable for your hand and mobile goes in the cars.               Those
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 70 of 121 PageID #:54786
                                           Yang - redirect by Cloern
                                                                                           2954

            1   are the names, right?

            2   A.   I believe so.

            3   Q.   Okay.    And what was given to Premier Wen in early

            4   July 2008, that was a handheld, what you call, a portable?

02:10:10    5   A.   Yes.

            6                MR. CLOERN:    PTX-23, please, Page 2.

            7   BY MR. CLOERN:

            8   Q.   And did that portable that was put in Premier Wen's hand,

            9   did that have this design that we see on the screen?

02:10:42   10   A.   Yes.

           11                MR. CLOERN:    Can you go back a page, please.

           12   BY MR. CLOERN:

           13   Q.   And is that Professor Sun's design?

           14   A.   Yes.

02:11:00   15   Q.   And that's what was in this announcement from Sam Chia,

           16   that as soon as he got there, he says he's going to change it,

           17   right?    This announcement is in early July.

           18   A.   Yes.

           19   Q.   Let me go back to the next page.           And that change is to

02:11:26   20   take out this guy and move the algorithms over to that chip;

           21   is that right?

           22   A.   Yes.

           23   Q.   Now, you were asked questions about PTX-2231.              I'm going

           24   to look at the English version.          And I believe you testified

02:12:18   25   that you don't agree with some of the English translation.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 71 of 121 PageID #:54787
                                           Yang - redirect by Cloern
                                                                                           2955

            1   A.   That's correct.

            2   Q.   All right.     Well, please let me know if you believe an

            3   issue comes up with the translation.

            4                THE COURT:    There we go.

02:13:13    5                MR. CLOERN:    Thank you.

            6   BY MR. CLOERN:

            7   Q.   Okay.    I think I've got it.

            8                So the date on this announcement, you see that that's

            9   August 13th, 2008?

02:13:31   10   A.   Yes.

           11   Q.   And that's after the Malaysian team comes in and starts

           12   making changes to Professor Sun's design; is that right?

           13   A.   That is correct.

           14   Q.   And they are talking about handheld and vehicle-mounted

02:14:00   15   devices.     Do you see that?

           16   A.   I see it.

           17   Q.   And you focused on the handheld first at the early parts

           18   of 2008; is that correct?

           19   A.   Actually, for -- we were working on both the handheld

02:14:45   20   devices, as well as the mobile -- the devices used for cars

           21   and vehicles.      The protocol stack is actually the same.            So

           22   for us software people, every time we talked about it, we were

           23   actually referring to the portable handheld devices.

           24   Q.   Protocol handheld devices?

02:15:10   25                INTERPRETER LIN:     Portable.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 72 of 121 PageID #:54788
                                          Yang - redirect by Cloern
                                                                                           2956

            1               THE WITNESS (through the interpreter):           The English

            2   translation here, handheld, actually refers to -- what we

            3   refer to as portable.

            4   BY MR. CLOERN:

02:15:27    5   Q.   Portable?

            6   A.   Yes, that's my guess.

            7   Q.   Portable?

            8   A.   Yes.

            9   Q.   And what is -- what is it talking -- do you know what it's

02:15:38   10   talking about here about a brand-new driver?

           11   A.   In my understanding, the brand-new driver referred to here

           12   refers to the changes we needed to make with respect to the

           13   driver since we were changing from a design that had DSP plus

           14   the ARM to a design that had OMAP.

02:16:45   15               So for the driver part, we needed to make changes,

           16   and that would be the change that is mentioned in this

           17   document, but that is my personal understanding.               But I don't

           18   believe that the phrase used here is the suitable or correct

           19   phrase.

02:17:04   20   Q.   So a driver is -- that's a bit of -- that's a bit of code,

           21   a bit of software that helps interoperate or work with a piece

           22   of hardware, be it a microphone, a keyboard, a chip, whatever.

           23   Did I get that about right?

           24   A.   Yes.

02:17:41   25   Q.   And there are lots of drivers in the code for this
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 73 of 121 PageID #:54789
                                          Yang - redirect by Cloern
                                                                                           2957

            1   product; is that right?

            2               INTERPRETER LIN:      I'm sorry, Counsel?

            3   BY MR. CLOERN:

            4   Q.   There are lots of drivers.         Would you agree?       Do you know

02:17:57    5   about how many drivers?

            6               INTERPRETER LIN:      The witness asked for the question

            7   to be repeated by counsel.

            8               MR. CLOERN:     Sure.

            9   BY MR. CLOERN:

02:18:12   10   Q.   There are quite a few drivers in the code for DMR; is that

           11   correct?

           12   A.   Yes.    However, these drivers are quite common in our DMR

           13   products, be it drivers for screens or buttons or some

           14   hardware pieces or for -- they are commonly seen in our analog

02:19:06   15   radios and TETRA radios.

           16   Q.   And one particular piece of hardware that you're changing

           17   is you changed out the separate DSP and ARM chips for one dual

           18   core DSP and ARM OMAP, and you began actually making that --

           19   physically making that hardware change in January of 2008; is

02:19:31   20   that right?

           21   A.   Yes.

           22   Q.   And in the middle of finishing that up, the Malaysian team

           23   comes in and also decides to take out the FPGA and move all

           24   other functionality to the OMAP; is that -- do I have that

02:20:02   25   right?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 74 of 121 PageID #:54790
                                          Yang - redirect by Cloern
                                                                                           2958

            1   A.     Yes.

            2   Q.     And you think what this refers to here is still just

            3   finishing up some of that transition to the OMAP, for the

            4   driver for the OMAP?

02:20:35    5   A.     This is on the time frame, that would be my recollection,

            6   but I was not the person who wrote this.              As to what the

            7   author specifically meant, I am not quite sure about it.

            8   Q.     Now, this is an internal announcement, right?

            9   A.     Yes.

02:21:26   10   Q.     Kind of a marketing -- internal marketing piece?

           11   A.     I don't quite understand what you mean by "piece."

           12   However, for us, this is something that we send out and

           13   circulate internally for encouraging people.              But for us as

           14   technical people, we would tend to rely and believe more on

02:22:14   15   technical reports or technical data.

           16   Q.     So this is not intended to be technically accurate; it is

           17   something to -- an internal announcement to give people

           18   praise?

           19   A.     Yes.   But at that time, G.S. was very dominant.           And for

02:23:31   20   other people, it would look like he was trying to show a lot

           21   of achievements and results of the work that he did.

           22                 And the fact that this announcement wrote that it was

           23   under G.S.'s leadership, in my understanding, it would be more

           24   like a lot of people were trying to please G.S., to impress

02:23:57   25   him.    And that would be my memory and understanding.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 75 of 121 PageID #:54791
                                          Yang - redirect by Cloern
                                                                                           2959

            1               Not "many people"; some people.

            2   Q.   So the date on this is August 13th.           That's about a month

            3   after the demonstration to Premier Wen, right?

            4   A.   Yes.

02:24:21    5   Q.   And that was the culmination of Professor Sun -- the work

            6   on Professor Sun's design, right?           That's where it ended?

            7   A.   That was something that was later given to G.S., but I

            8   would think that if Professor Sun had continued to work on

            9   this, he would have been able to do a better job.               I'm not

02:25:02   10   quite sure if "culmination" is a word suitable here.

           11               MR. CLOERN:     Can you put up PTX --

           12               INTERPRETER LIN:      The witness is asking whether it's

           13   better to use the word "climax" instead of "culmination."

           14   BY MR. CLOERN:

02:25:20   15   Q.   That's fine with me, but let me try to clarify the

           16   question.

           17               This design that we see right here that you said was

           18   Professor Sun's design that the Malaysian team came in and

           19   wanted to change, Premier Wen, that was -- this design wasn't

02:25:35   20   taken any farther?       The FPGA-based design wasn't taken any

           21   farther after the Premier Wen prototype, right?

           22   A.   That is correct.       And Sam sent out a notice in July to

           23   remove FPGA.

           24   Q.   But now you had the CLL layer and the DLL layer -- or the

02:26:26   25   CCL, rather, and the DLL.         That was in the OMAP, right?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 76 of 121 PageID #:54792
                                          Yang - redirect by Cloern
                                                                                           2960

            1   A.   Yes.

            2   Q.   And over here you had the physical layer in the hardware

            3   code of the FPGA, right?

            4   A.   Yes.

02:26:53    5   Q.   And those three things constitute the protocol stack,

            6   right?

            7   A.   These three layers would be the protocol stack defined by

            8   ETSI.

            9   Q.   And the CCL and DLL, that stayed in the OMAP.              The

02:27:15   10   Malaysia team, they kept that there, right?

           11   A.   Yes.    And as we can also see from the later codes, a lot

           12   of functions that we already had were kept in the code.

           13   Q.   And all of this hardware code, the algorithms, it's --

           14   they're based on, they were used to rewrite C code to move it

02:27:54   15   all to the OMAP, right?

           16   A.   Yes.

           17   Q.   So other than having to recode the algorithms from Verilog

           18   to C, the protocol stack was kept, is that right, in the

           19   continuing work?

02:28:24   20   A.   Yes.

           21   Q.   All right.     Well, if that's true, then what's being talked

           22   about here in this internal announcement to get accolades

           23   about a new protocol stack within -- and it says ". . . and

           24   protocol stack within a month."          Do you have any idea what

02:29:07   25   that's referring to?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 77 of 121 PageID #:54793
                                          Yang - redirect by Cloern
                                                                                           2961

            1               I'm sorry.    Before I ask you that, let me ask you

            2   another question.       How long have you guys been working on the

            3   protocol stack prior to July of 2008?

            4   A.   We started the work at the end of 2005.             I would say at

02:29:47    5   least two and a half years or over two and a half years.

            6   Throughout 2006, 2007, until June of 2008.             It would be over

            7   two and a half years.

            8   Q.   So you built your protocol stack two and a half years.

            9   The Malaysian team wants you to recode the physical layer from

02:30:12   10   Verilog to C.      And I think we talked about it on your direct,

           11   there was a spreadsheet that said that was going to take 150

           12   days just to do the recoding, right?

           13   A.   Yes.

           14   Q.   All right.     So then what's going on here in this document?

02:30:53   15   Is it saying that a new protocol stack was built in a month?

           16   A.   This is something that is quite literary, and this was

           17   written by Ms. Cai Jingmin, C-a-i, family name, J-i-n-g-m-i-n,

           18   first name.     This was a person from human resources.             And this

           19   statement here or expression here is quite over the top.

02:32:17   20   Maybe she was trying to please G.S. as well.

           21               As a technical person, I do not understand this

           22   statement.     How is it possible that something like this

           23   written here could have been done within a month?               So this

           24   expression for me is quite over the top.              I do not quite

02:32:36   25   understand what the purpose -- intended purpose is.               And also,
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 78 of 121 PageID #:54794
                                          Yang - redirect by Cloern
                                                                                           2962

            1   I was not the person who wrote this.

            2   Q.   So it took you guys years to develop the protocol stack,

            3   right?

            4   A.   Yes.

02:32:57    5   Q.   Would it also surprise you to learn that Motorola contends

            6   it took Motorola many years to develop their protocol stack

            7   for DMR?

            8   A.   I would not be surprised.         It should take quite a long

            9   time.

02:33:26   10   Q.   Mm-hmm.    So an HR person writing an internal feel-good

           11   article talking about -- something about doing a protocol

           12   stack within a month, does that make any sense at all?

           13   A.   From the viewpoint as a technical person, I totally do not

           14   understand why this person wrote it this way.              And since this

02:34:17   15   person was not a technical person in the first place, who

           16   knows what this person was trying to convey.

           17   Q.   All right.     So you're -- DMR work started in 2005 -- and

           18   we've talked about it -- through July -- July and then roughly

           19   August of 2008, if we include that press release, right?

02:34:41   20   A.   Yes.

           21   Q.   I think you testified you started off with about 15 folks

           22   working on DMR; is that about right?

           23   A.   Yes.

           24   Q.   And over time you gradually increased to around 120,

02:35:22   25   something like that?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 79 of 121 PageID #:54795
                                          Yang - redirect by Cloern
                                                                                           2963

            1   A.   Yes.

            2               MR. CLOERN:     For the record, I'm going to mark this

            3   as PDX-10.

            4   BY MR. CLOERN:

02:35:41    5   Q.   Now, did you solve -- let me ask that a different way.

            6               Throughout this entire time period, did you have

            7   problems?

            8   A.   We certainly encountered problems.           And that is something

            9   that would happen in the course or process of doing research

02:36:19   10   and development.       If there were -- we encounter problems, and

           11   we will solve problems.

           12               If problems will not appear, then everybody in the

           13   world will want to work on radios.

           14   Q.   When you're doing research and development, at the end of

02:36:39   15   every day, which is more beneficial:            to sit down and write

           16   all the things that went well or to write up the things that

           17   you had problems with that you need to solve tomorrow?

           18   A.   For us as technical people, that's normally what will

           19   happen.     We will discover problems and we will solve the

02:37:57   20   problems.     That is the standard way of doing things or

           21   performing our work.

           22               For people who are not technical people and who would

           23   tend to work on marketing or campaign, they would then think

           24   about throughout the day that what is good and this is good or

02:38:20   25   that is good.      That would be something they would think about
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 80 of 121 PageID #:54796
                                          Yang - redirect by Cloern
                                                                                           2964

            1   all the time.      However, problems certainly exist.           If there is

            2   no problem in existence, nothing can -- or could be achieved.

            3   Q.   Okay.    So do you remember talking about this e-mail?                I

            4   think this is PTX-2236.

02:38:44    5   A.   Yes.

            6   Q.   Now, in the beginning, the first e-mail in the chain,

            7   that's July 24th, 2008, right?

            8   A.   Yes.

            9   Q.   And that's right after you've shown the FPGA version to

02:39:09   10   Premier Wen and now you're transitioning to remove that FPGA

           11   and go to the OMAP-only version?           That's this time period,

           12   right?

           13   A.   Yes.

           14   Q.   And you're raising this issue to Sam, correct?

02:39:40   15   A.   Yes.

           16   Q.   And POC, that's another term for prototype, right?

           17   A.   This POC did not refer to the original device that we had.

           18   It was referring to the handheld device we were working on at

           19   that time.

02:41:09   20                I also would like to point out that on the FPGA that

           21   we used on the original device or the prototype, it was a very

           22   powerful component and the computation speed is very fast.

           23   The data rate used was 38.4K.          For FPGA, that data rate had no

           24   problem.

02:41:34   25                Later we wanted to remove the FPGA and change to
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 81 of 121 PageID #:54797
                                          Yang - redirect by Cloern
                                                                                           2965

            1   OMAP.    The data rate had to be decreased or reduced to 20K.

            2   And that would create problem.          If we had not changed the

            3   FPGA, there would not have been a problem like this.

            4   Q.   In an electronic device, information, ones and zeros, they

02:42:00    5   move all around the different components in the chips, right?

            6   A.   Yes.

            7   Q.   And that's why timing in an electronic device amongst all

            8   those components is key.         You've got to have all the timing so

            9   that all that information moves around at the right place,

02:42:29   10   like a big assembly line.         Would you agree with that?

           11   A.   Yes.

           12   Q.   In fact, there is an old Lucille Ball "I Love Lucy" show

           13   where she is working on a candy line and the candies are

           14   coming out of the conveyor belt and she's got to take them and

02:43:03   15   put them in the boxes in the little slots.             The belt speeds up

           16   and she can't get the candies in the boxes fast enough and

           17   they're going all over the floor.           Is that what happens when

           18   the timing is off on a chip?

           19   A.   More or less the same.        What I am trying to say that -- is

02:44:04   20   that if the rate is adjusted, we need to perform corresponding

           21   adjustments for it to work normally.            So if the rate, as I

           22   said, is reduced or changed, we need to do corresponding

           23   changes to reflect that change.

           24   Q.   And the FPGA, one of the benefits of that chip, is it

02:44:26   25   inherently is very fast and very precise on timing.               Would you
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 82 of 121 PageID #:54798
                                          Yang - redirect by Cloern
                                                                                           2966

            1   agree with that?

            2   A.   Yes.

            3   Q.   And so the OMAP being slower in terms of its timing,

            4   you're going to have to change some of the other components

02:44:54    5   when you take out the FPGA; is that right?

            6   A.   Yes.

            7   Q.   Now, here you say, "We know this problem in the past . . .

            8   just when we changed to the AD9864."            Is the AD9864 -- that's

            9   the component at issue?

02:45:41   10   A.   Yes.

           11   Q.   Now, you say, "We know this problem in the past" --

           12               MR. CLOERN:     Can you pull up PTX-1031.

           13          (Counsel conferring.)

           14   BY MR. CLOERN:

02:46:23   15   Q.   Can you -- do you recognize this document?

           16   A.   Yes.

           17   Q.   And is this document relevant to the e-mail we were just

           18   discussing where you said we already knew about this issue?

           19   A.   To be honest, I believe I have seen this document before,

02:46:59   20   but it could have been something that happened more than ten

           21   years ago when I saw it.

           22   Q.   Yeah, look at Page 9.

           23   A.   Or perhaps counsel can give me a document and I can review

           24   it quickly.

02:47:32   25   Q.   Oh, it's on your screen.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 83 of 121 PageID #:54799
                                          Yang - redirect by Cloern
                                                                                           2967

            1   A.   Yes, on here it already talked about matters related to

            2   AD9864.

            3               MR. CLOERN:     All right.     You can take that down.

            4   BY MR. CLOERN:

02:47:51    5   Q.   And this was back in, I think, the September 2007 time

            6   frame, this document?

            7   A.   Yes.    The time frame of this is definitely earlier than

            8   that of the e-mail that we just saw.

            9   Q.   And so let's go back, then, to the e-mail.             Are you saying

02:48:31   10   here, look, we knew about this problem in the past; it's an

           11   issue related to this component; we've got solutions; we need

           12   to buy some more hardware equipment to test it, so maybe it's

           13   not as serious a problem as you think?            So is this -- is this

           14   a big deal?

02:48:56   15   A.   This was definitely not a big deal.           In the course of

           16   doing our research and development work, these are minor

           17   issues.     We may discover a problem today and solve it the next

           18   day or a few days later.         This is quite normal for the R&D

           19   process.

02:49:50   20   Q.   You were asked earlier about Mr. Sheng Yuanfu.              Remember

           21   that?

           22   A.   Yes.

           23   Q.   And he actually also goes by Mr. Tay, T-a-y; is that

           24   right?

02:50:30   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 84 of 121 PageID #:54800
                                           Yang - redirect by Cloern
                                                                                           2968

            1   Q.    Now, I think you said Mr. Tay was the CTO; is that

            2   correct?

            3   A.    I don't believe I mentioned that.          That didn't come from

            4   me.   It was mentioned or raised by the counsel for the

02:50:59    5   plaintiff.

            6   Q.    Mr. Tay, actually his title at the time was -- I think he

            7   was the head of the chief engineering office; is that right?

            8                INTERPRETER:    Counsel, do you mind repeating the

            9   question?

02:51:30   10                MR. CLOERN:    Yeah.

           11   BY MR. CLOERN:

           12   Q.    Mr. Tay was the head of the chief engineering office at

           13   the time in Shenzhen?

           14   A.    Yes.

02:51:50   15   Q.    And Mr. Tay reported to a guy named Dr. Tang who was head

           16   of R&D, right?

           17   A.    It's Dr. Tang, T-a-n-g.

           18   Q.    And then Dr. Tang reported to Mr. Chen, right?

           19   A.    Correct.

02:52:20   20   Q.    All right.    So Mr. Tay, a couple levels down, G.S. is

           21   actually below him, right?

           22   A.    Yes.

           23   Q.    And then Sam and Y.T. even below that, right?

           24   A.    Yes.

02:52:43   25   Q.    And when G.S. came over, G.S. was DMR, correct?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 85 of 121 PageID #:54801
                                          Yang - redirect by Cloern
                                                                                           2969

            1   A.   Yes.

            2   Q.   But Professor Sun was still in DMR just working on a

            3   different part, right, trunking for DMR?

            4   A.   Yes.

02:53:11    5   Q.   So G.S. was heading up what you call conventional

            6   subscribers, correct?

            7   A.   Yes.

            8   Q.   Analog was separate?

            9   A.   Yes.

02:53:32   10   Q.   TETRA was separate?

           11   A.   Correct.

           12   Q.   DPMR was separate?

           13   A.   Correct.

           14   Q.   And the org chart that was shown to you was one that G.S.

02:53:50   15   Kok himself drafted, right?

           16   A.   I don't know who wrote it, but that table seems odd to me.

           17   Q.   So let's talk about Mr. Tay again for just one second.                 I

           18   think you mentioned that he, too, came from Motorola; is that

           19   right?

02:54:10   20   A.   Yes.

           21   Q.   Now, do you understand Mr. Tay was at Motorola for three

           22   years between 1991 and 1994?

           23   A.   I knew that he worked there for a little while, but as to

           24   specifically how long he worked there, perhaps we can look

02:54:52   25   into his résumé in order to know.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 86 of 121 PageID #:54802
                                          Yang - redirect by Cloern
                                                                                           2970

            1   Q.   And Mr. Tay came to Hytera in 2007?

            2   A.   Did you say 2007?

            3   Q.   Right, 13 years after he left Motorola.

            4   A.   I believe so.

02:55:16    5   Q.   And then he worked at a bunch of companies in between?

            6   A.   Yes.

            7   Q.   Do you have any idea if Mr. Tay knew G.S., Sam, or Y.T.,

            8   people that came to Hytera 14 years after he left Motorola?

            9   A.   When Tay joined the company in July of 2008, what I saw or

02:56:39   10   observed was that Tay and G.S. had a good relationship.                There

           11   was good connection between them.           However, I'm not quite

           12   clear about what happened or what the relation used to be

           13   prior to them joining the company.

           14                I would guess based on the comments, that they would

02:57:00   15   not have been familiar with each other since Tay had already

           16   left from his previous company for more than ten years -- more

           17   than ten years.

           18                Let me make a correction and clarification.            It was

           19   G.S. who joined the company in July 2008.

02:57:29   20   Q.   So you were -- you were asked questions, I think,

           21   indicating from counsel that you were demoted when the

           22   Malaysian team got there.         Do you remember that?

           23   A.   I believe I was asked about that.

           24   Q.   Okay.    Before Sam and Y.T. came, you were the senior

02:58:17   25   software person, senior software Chinese person on the DMR
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 87 of 121 PageID #:54803
                                          Yang - redirect by Cloern
                                                                                           2971

            1   subscriber development team; is that right?

            2   A.   Yes.

            3   Q.   Now, after the Malaysian team came over, Sam was above you

            4   and you reported to Sam, but at the same time, you were still

02:58:52    5   the senior Chinese software engineer on the DMR subscriber

            6   team; is that right?

            7   A.   Correct.

            8   Q.   Now, Y.T., he worked on a different part, he worked on the

            9   CPA; is that right?

02:59:22   10   A.   Yes.

           11   Q.   And that's about how the code is organized, right?

           12   A.   Correct.

           13   Q.   And you weren't working directly in software architecture,

           14   correct?

02:59:44   15   A.   I believe I had just stopped working on software

           16   architecture.      That part would be the responsibility of Y.T.

           17   All the people who were working on the software architecture

           18   in the first place were transferred to under Y.T.'s

           19   supervision.

03:00:18   20   Q.   And whether you have one architecture or another, it

           21   doesn't change how the code itself operates the product.

           22   Would you agree with that?

           23   A.   That is correct.

           24   Q.   My wife puts all of her -- all of her socks in one drawer.

03:00:54   25   I, however, have to have four different drawers because I like
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 88 of 121 PageID #:54804
                                          Yang - redirect by Cloern
                                                                                           2972

            1   to divide my socks up in between different uses.               Her way

            2   works for her, and my way works for me.            Could you say the

            3   same about software architecture?

            4   A.   Very similar, yes.

03:01:39    5   Q.   And Y.T. wanted Hytera to have -- he was proposing a much

            6   more -- a much more big and complicated software architecture;

            7   is that right?

            8   A.   Yes.

            9   Q.   And now, is that helpful when you have employees in China,

03:02:06   10   engineers in China, engineers in Malaysia, engineers in

           11   Chicago and Florida, spread around the world?              Would that be

           12   helpful for that?

           13   A.   It's likely that it was helpful.

           14   Q.   Now, is it necessary if all of your software engineers are

03:02:38   15   sitting on the same half of one floor in Shenzhen, China?

           16   A.   It's definitely not necessary.          And actually a lot of --

           17   some of the engineers have complained about that, and the

           18   reason is that we had limited resources back then.

           19               I will not say it is similar to the sock example that

03:03:53   20   you just gave.      However, I can also use that as an example or

           21   I can use the example of a closet as -- to help or facilitate

           22   with my explanation.

           23               We wanted to spend all the money on the clothes that

           24   actually are kept in the closet and instead of investing the

03:04:18   25   money on the closet.        Because when one goes out, what one
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 89 of 121 PageID #:54805
                                          Yang - redirect by Cloern
                                                                                           2973

            1   wears is the clothes, not the closet.

            2               THE COURT:    How many engineers worked in Florida?

            3               THE WITNESS (through the interpreter):           We did not

            4   have engineers working there.

03:04:43    5   BY MR. CLOERN:

            6   Q.   So all of --

            7               MR. CLOERN:     I'm sorry, Your Honor.

            8               THE COURT:    Proceed.

            9   BY MR. CLOERN:

03:04:46   10   Q.   All of Hytera's engineers were in -- that were working on

           11   the DMR subscriber development at this time, 2008, they're all

           12   in Shenzhen, China, right?

           13   A.   Yes, they were all in Shenzhen, and they were all in the

           14   same building.

03:05:15   15   Q.   And do you understand Y -- is it your understanding Y.T.

           16   came from a company where there were DMR engineers in China,

           17   Malaysia, and multiple places in America?

           18               INTERPRETER LIN:       Counsel, do you mind repeating

           19   that?

03:05:28   20               MR. CLOERN:     Yes.

           21   BY MR. CLOERN:

           22   Q.   Do you understand that Y.T. Kok came from a company where

           23   there are DMR engineers in China, Malaysia, and multiple

           24   places in America?

03:05:39   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 90 of 121 PageID #:54806
                                          Yang - redirect by Cloern
                                                                                           2974

            1   Q.   And when the engineers are all in one place, it is not as

            2   necessary to have a large, complicated software architecture;

            3   is that right?

            4   A.   That is correct.       And that's what my knowledge and

03:06:30    5   experience tells me.

            6   Q.   Would you agree that software architecture can help

            7   someone find the part of the code they're looking for the more

            8   organized the code is?

            9   A.   I think it applies to any architecture.            If you are

03:07:28   10   familiar with our -- with an architecture, it -- it is all the

           11   same whatever you are looking for.

           12               It is like when you are in a different city, you're

           13   not familiar with that city.          It would be more difficult to

           14   find the building you are going to.           However, if you are

03:07:49   15   familiar with the city you are in, it would be easier to find

           16   the building you want to go.

           17   Q.   So there's a tradeoff in terms of cost of building the

           18   architecture and whether you need additional architecture that

           19   you have to encounter in a software business; is that fair?

03:08:13   20   A.   We actually did not need to change our software

           21   architecture.      And as I mentioned earlier, some of our

           22   engineers working on the software architecture also complained

           23   about it.

           24               Using that closet and clothes example, we already

03:09:33   25   had, for example, a five-door or eight-door closet.               However,
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 91 of 121 PageID #:54807
                                          Yang - redirect by Cloern
                                                                                           2975

            1   we were requested or required to buy a 20-door closet.                That

            2   was a waste.      And for the engineering work that we had to do,

            3   a lot of engineers believe that that change with respect to

            4   the software architecture was a waste of time and resource.

03:10:00    5               MR. CLOERN:     For the record, I've just been handed a

            6   note that says my demonstrative should be DDX-10, not PDX-10,

            7   which is a very good point.

            8               THE COURT:    The correction is stated for the

            9   record -- accepted for the record.

03:10:18   10               MR. CLOERN:     Thank you, Your Honor.

           11   BY MR. CLOERN:

           12   Q.   You were shown this e-mail, PTX-47.           Do you recall that?

           13   A.   Yes.

           14   Q.   Now, have you ever seen this e-mail before?

03:10:35   15   A.   Never.

           16   Q.   Do you have any idea why it was shown to you?

           17   A.   I do not know why it was shown to me.            It had nothing to

           18   do with me.

           19               THE COURT:    What is the number of that exhibit?

03:10:58   20               MR. CLOERN:     PTX-47, Your Honor.

           21   BY MR. CLOERN:

           22   Q.   Now, it talks about not using -- a decision not to use the

           23   RAF library in connection with the DPMR product, right?

           24   A.   Yes.

03:11:37   25   Q.   And that's for a technical reason, because the UI
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 92 of 121 PageID #:54808
                                          Yang - redirect by Cloern
                                                                                           2976

            1   framework is different, right?

            2   A.   Correct.

            3   Q.   Now, later on -- there is a reference in here later on in

            4   the e-mail string about there being a sensitive relationship

03:12:14    5   with RAF and Motorola.        Do you remember that?

            6   A.   I was asked about this, but this was not my e-mail.

            7   Q.   Do you know anything about it?

            8   A.   I do not know.      The team that is referenced here is

            9   another very large department and it is a completely different

03:13:08   10   department.     It is the department related to DPMR, and it has

           11   nothing to do with our department.

           12   Q.   Mm-hmm.    And RAF, that means radio application framework;

           13   is that right?

           14   A.   I believe so.

03:13:32   15   Q.   And an application framework, that's a generic term for

           16   some code that interacts with the applications in the radio;

           17   is that right?

           18   A.   Yes.

           19   Q.   And the application framework basically will pass

03:13:58   20   information to -- from the lower layers of the code up to the

           21   applications.      It's kind of like a traffic cop deciding which

           22   application needs information that's passing through.                Would

           23   you agree with that?

           24   A.   Correct.

03:14:28   25   Q.   Now, you -- you don't know if the RAF that's referenced
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 93 of 121 PageID #:54809
                                          Yang - redirect by Cloern
                                                                                           2977

            1   here is talking about the RAF library that's at issue in this

            2   case, do you?

            3   A.   I do not know about it.        This had little to do with me.

            4   Q.   Every radio is going to have an application framework,

03:14:59    5   right?

            6   A.   Correct.

            7   Q.   You're aware of the Android open source software you see

            8   on the phones?

            9   A.   I know a little about it.

03:15:18   10   Q.   Well, there's a -- that's a public -- open source public

           11   application framework for the Android, right?

           12   A.   Correct.

           13   Q.   Are you aware that Motorola has patents on application

           14   frameworks?

03:15:37   15   A.   I do not know about it.        And according to my

           16   understanding, it is an organization with respect to the

           17   management mechanism of applications.            There is nothing

           18   patentable about it.        That is my personal understanding.

           19              MR. CLOERN:      Can you bring up DTX-5562, please.

03:16:25   20   BY MR. CLOERN:

           21   Q.   And would you agree that this patent from Motorola at

           22   least addresses application framework concepts, including in

           23   portable radios?

           24   A.   I cannot quite tell what the relation or connection would

03:17:36   25   be here.     I do see some references to things like buttons or
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 94 of 121 PageID #:54810
                                          Yang - redirect by Cloern
                                                                                           2978

            1   screen, but I cannot quite tell what the connection is.

            2   Q.   And you don't know if -- do you know Gabriel Wang, the

            3   person corresponding with Y.T. on this e-mail?

            4               THE INTERPRETER:      I'm sorry, Counsel?

03:17:57    5   BY MR. CLOERN:

            6   Q.   Do you know Gabriel Wang, also known as Jingting Wang, the

            7   person who is corresponding with Y.T. on this e-mail?

            8   A.   I'm aware or I know of such a person.

            9   Q.   Was Gabriel Wang ever deposed in this case?             Are you aware

03:18:32   10   if he was?

           11   A.   He left the company very early on.           My guess is that he

           12   was not deposed, but I am not sure.

           13   Q.   And do you know whether -- do you know whether at this

           14   time of this e-mail Gabriel Wang was -- had a concern about a

03:19:03   15   patent licensing issue with Motorola related to application

           16   frameworks?

           17   A.   I am not aware of that.

           18   Q.   All right.     Let's look at -- do you remember yesterday you

           19   were shown PTX-573, which was this document related to the VOX

03:19:45   20   feature that had some Motorola strikeouts on it?

           21               Actually, I got that wrong.         I think you were shown

           22   PTX-1861.     Do you recall this yesterday?

           23   A.   I remember.

           24   Q.   And for the record, that's PTX-861.           I made a mistake.

03:20:18   25   A.   I'm not sure about the exhibit number, but it looks
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 95 of 121 PageID #:54811
                                          Yang - redirect by Cloern
                                                                                           2979

            1   similar to something I was shown before.

            2   Q.   So had you ever seen this document before?

            3   A.   No.

            4   Q.   Do you have any idea why you were asked about it?

03:20:35    5   A.   I don't know.      Could it have been because it contained a

            6   word related to Motorola or the word of Motorola?               But I do

            7   not know.

            8   Q.   But do you have any association with this document at all

            9   that you can think of?

03:21:01   10   A.   No, I had -- I cannot think of any.           I had nothing to do

           11   with this document.

           12               MR. CLOERN:     Jim, can you bring up the actual -- let

           13   me just do this once more.

           14   BY MR. CLOERN:

03:21:23   15   Q.   In this document, do you see it says it was produced in

           16   native format?      Do you see that?

           17   A.   I see it.

           18               MR. CLOERN:     Jim, can you bring up the native version

           19   of this document.

03:21:42   20   BY MR. CLOERN:

           21   Q.   Now, do you see anything on here that says "Motorola"?

           22   A.   I don't see it.      I also would like to emphasize what I had

           23   said yesterday.      Nobody would review or look at a document in

           24   a format like that.       That's what I emphasized on yesterday.

03:22:17   25   Q.   Do you know who made those track changes?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 96 of 121 PageID #:54812
                                          Yang - redirect by Cloern
                                                                                           2980

            1   A.   I do not know.

            2               MR. CLOERN:     Jim, can you show us the track changes,

            3   please.    And hover your cursor over the changes.

            4   BY MR. CLOERN:

03:22:44    5   Q.   Now, do you know who cpo010 is?

            6   A.   I do not know.

            7   Q.   Would it surprise you to learn that that is Peiyi Huang's

            8   Motorola ID?

            9   A.   I would be.     I do not know what Motorola ID she had in

03:23:16   10   Motorola.

           11               THE COURT:    Who was that?

           12   BY THE WITNESS:

           13   A.   I only know that she worked in Motorola.

           14               THE COURT:    You have answered my question.

03:23:26   15               Who is Huang?

           16               THE WITNESS (through the interpreter):           She was a

           17   former Motorola employee who joined our company in

           18   February 2009.      She also came from Malaysia.

           19   BY MR. CLOERN:

03:23:45   20   Q.   Now, do you see in the metadata here for the strikeout

           21   that it says April 10th, 2004, 4:21 p.m. deleted.               That was

           22   deleted in 2004.       Do you see that?

           23   A.   I see it.

           24   Q.   Now, do you have any idea why Peiyi Huang would delete the

03:24:13   25   Motorola name and confidentiality badge five years before she
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 97 of 121 PageID #:54813
                                          Yang - redirect by Cloern
                                                                                           2981

            1   ever came to Hytera?        Do you have any idea about that?

            2   A.   I definitely do not know why.

            3   Q.   Do you have any idea who else at Hytera saw this document?

            4   A.   I do not know.

03:24:45    5   Q.   Do you have any idea if any of those people saw these

            6   redlines, or if they did, if they knew that they were Peiyi

            7   Huang's deletions from five years earlier?

            8   A.   I do not know if other people will know, but my guess is

            9   that other people will not have been able to know that.

03:25:23   10   Q.   So -- now I want to look at a document that I think you do

           11   recall, PTX-2219.       You were shown this yesterday, right?

           12   A.   I was asked about this document yesterday, but I do not

           13   have any recollection about what was asked about this

           14   document.

03:25:58   15   Q.   Well, do you -- I think this e-mail was sent to you a

           16   little over 11 years ago.         Do you remember it?

           17   A.   Of course I do not remember it.

           18   Q.   Well, let's look at one thing they showed you in the

           19   attachment.     Do you remember looking at this yesterday?

03:26:26   20   A.   Yes.

           21   Q.   Okay.    And do you remember that you were focused on VOX

           22   right there?

           23   A.   I remember.

           24   Q.   And then counsel pointed out that there's a normative doc

03:26:54   25   and a MOTO research doc that's listed in the "Notes" column.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 98 of 121 PageID #:54814
                                          Yang - redirect by Cloern
                                                                                           2982

            1   Do you remember that?

            2   A.   I do not know if we walked through this part.

            3   Q.   And do you remember counsel telling you that this

            4   document, the one we just talked about, that it is called

03:27:51    5   VOX -- if you look in the metadata, it's called VOX.doc.

            6   That's the name of this document if you look in the metadata,

            7   VOX.doc.     Do you remember that?

            8   A.   It seems that he mentioned it.

            9   Q.   Yeah, and then he was pointing you to this and said, isn't

03:28:29   10   that the same VOX.doc that here is being called a MOTO

           11   research doc.      Do you remember that?

           12   A.   It seems that he did.

           13   Q.   Okay.    Okay.    Let's look up here.       Do you see there's also

           14   a reference to a MOTO and Kenwood research document?                Do you

03:29:15   15   see that?

           16   A.   I see it.

           17   Q.   Now, can you read -- can you read for us the Chi- --

           18   the -- what it says here in the file path for that document.

           19   And if you can't see it on the screen, I think you should

03:29:47   20   still have it up there.

           21   A.   It is like a document that talks about how Motorola does

           22   things.    That is quite commonly seen, that's seen often in

           23   terms of doing research and analysis.            It is like someone or

           24   some company working on making cell phones or mobile phones,

03:30:36   25   they would look -- or look into what other company does in
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 99 of 121 PageID #:54815
                                           Yang - redirect by Cloern
                                                                                           2983

            1   terms of indexing.

            2   Q.   Okay.    I'd like to show you DTX-5559.           Please take a look

            3   at this.     And is this a competitive analysis research document

            4   on Motorola and Kenwood ignition sense GN338 product?

03:31:37    5   A.   Yes.

            6   Q.   And is this a document -- this DTX-559 [sic] that we see

            7   here, is this document what's referenced in this file path?

            8   A.   I believe so.

            9                MR. CLOERN:    Okay.   Your Honor, we would like to move

03:32:05   10   DTX-5559 into evidence.

           11                MR. ALPER:    No objection.

           12                THE COURT:    It is received and may be published.

           13          (Exhibit No. DTX-5559 was received in evidence.)

           14                MR. CLOERN:    Okay.   Now, Jim, can you bring that up.

03:32:21   15   Oh, there we go.       Okay.

           16                Now, Jim, can -- I'm going to take it back for just

           17   one minute.

           18   BY MR. CLOERN:

           19   Q.   Now, let's look at -- back down here where counsel was

03:32:36   20   focusing you.      You see it says "part defined in normative

           21   document"?     Do you see that?

           22   A.   I see it.

           23   Q.   I'd also like you to look at DTX-558 that I think you were

           24   just handed.      And can you tell us, is that the normative

03:33:01   25   document that's referred to in PTX-2219, Page 9?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 100 of 121 PageID #:54816
                                            Yang - redirect by Cloern
                                                                                            2984

            1    A.   I believe so.

            2                 MR. CLOERN:    Your Honor, we'd like to move that into

            3    evidence.

            4                 MR. ALPER:    I'm sorry.    Do we have a copy of that?

03:33:35    5                 MR. CLOERN:    I'm sorry.    It should all be -- I'm

            6    sorry about that.

            7           (Counsel conferring.)

            8                 MR. ALPER:    5516?

            9                 MR. CLOERN:    5558.

03:34:01   10                 MR. ALPER:    I don't think I have that one.

           11                 THE WITNESS (through the interpreter):          What I have

           12    just been handed was DTX-55- --

           13                 MR. CLOERN:    I'm sorry.    DTX-5558.

           14    BY MR. CLOERN:

03:34:22   15    Q.   And the question is whether that is the normative document

           16    that is referred to on PTX-2219 right here and in this file

           17    path, this file path?

           18    A.   It should be.

           19    Q.   Okay.    And I'd like you to take a look at DTX-5560,

03:34:58   20    please.

           21                 Now, you look at the metadata, and that -- when you

           22    look at the metadata, do you see the file name, it says

           23    VOX.doc?

           24    A.   The very last line on that page, correct?

03:35:44   25    Q.   Yes.    Now, look back at PTX-2219.        And if you look at this
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 101 of 121 PageID #:54817
                                           Yang - redirect by Cloern
                                                                                            2985

            1    link here, can you read what that says in Chinese?

            2    A.   It says, "On functionalities of VOX."

            3    Q.   Now, can you please look at DTX-5560.            And can you tell

            4    me, is DTX-5560 the VOX Motorola research doc that's

03:36:42    5    referenced in PTX-2219, Page 9?

            6    A.   It should be.

            7                MR. CLOERN:    All right.     Can you bring that up?

            8                We'd like to move that into evidence, Your Honor,

            9    PTX-5560.

03:37:07   10                MR. ALPER:    No objection.

           11                THE COURT:    It is received and may be published.

           12           (Exhibit No. PTX-5560 was received in evidence.)

           13                MR. CLOERN:    Can you bring that up, Jim.         Show us the

           14    first page.     And then also show us the metadata.           Can you

03:37:21   15    highlight the file name for us.

           16    BY MR. CLOERN:

           17    Q.   Mr. Yu, does the file name of this document say VOX.doc?

           18    A.   Yes.

           19    Q.   Now I'd like to show you DTX-5561 and 5563.

03:37:55   20                Now, take a look at DTX-5560.         Do you see references

           21    to GP338 and GP380 in this document?

           22    A.   Yes.

           23    Q.   Now, can you take a look at DTX-5561 and tell me, does

           24    that look to you like a picture from the Motorola Solutions

03:38:42   25    website of a GP338 Motorola Solutions radio?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 102 of 121 PageID #:54818
                                           Yang - redirect by Cloern
                                                                                            2986

            1    A.   It should be.

            2    Q.   And does DTX-5563 look to you like a picture from the

            3    Motorola Solutions website of a GP380 analog radio?

            4    A.   Yes.

03:39:27    5                MR. CLOERN:    We'd like to admit those, Your Honor.

            6                MR. ALPER:    No objection.

            7                THE COURT:    They are received and may be published.

            8                MR. CLOERN:    And then just to make sure we've moved

            9    in DTX 5561, 5563, and 5558.

03:39:45   10                THE COURT:    They are in evidence.

           11                MR. CLOERN:    Thank you.

           12           (Exhibit Nos. DTX-5561, DTX-5563, and DTX-5558 were

           13           received in evidence.)

           14    BY MR. CLOERN:

03:39:55   15    Q.   So DTX 5560 on the left, what is this document?              Can you

           16    tell us what that is?

           17    A.   On the left-hand side on the screen, right?

           18    Q.   Yes, sir.

           19    A.   If our competitors have products, we will purchase the

03:40:36   20    products and do research and analysis on the competitors'

           21    product.    On this one is the research report that we drafted

           22    or wrote when -- after we researched and analyzed the VOX

           23    functionality of that product.

           24    Q.   Now, I want you to look at PTX-2219.             And I want you to

03:41:05   25    look at this link right here.         That's the Motorola research
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 103 of 121 PageID #:54819
                                             Yang - redirect by Cloern
                                                                                            2987

            1    doc.    And I want you to tell me if this document right here

            2    talking -- that you just talked about, DTX-5560, regarding the

            3    Motorola analog radios, GP338 and GP380, are they -- is this a

            4    -- is this Chinese reference in here a discussion of Motorola

03:41:36    5    analog radios?

            6    A.     Yes.

            7    Q.     So, now, can you --

            8                  MR. CLOERN:    Jim, can you leave up DTX-5560 and bring

            9    up PTX-2219, Page 9.         And then can you pull out -- thank you.

03:42:11   10    BY MR. CLOERN:

           11    Q.     So this right here, it's this document, right?

           12    A.     Yes.

           13                  MR. CLOERN:    Now, can you take that down and put up

           14    PTX-861.3.      Yeah, take that all down, put up PTX-861.3.

03:43:14   15    BY MR. CLOERN:

           16    Q.     And what's referenced in PTX-2219, the spreadsheet that

           17    you were shown yesterday, that link, the VOX.doc is not this

           18    document, right?

           19    A.     That's correct.

03:43:39   20                  MR. CLOERN:    I'm really going to test you.        If you

           21    can put up PTX-5559 alongside 5560.            And if you can fit 2219

           22    on there somehow, I will be wildly impressed.

           23    BY MR. CLOERN:

           24    Q.     And so the documents at these links, the references to

03:44:14   25    Motorola research documents, they're these guys, right?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 104 of 121 PageID #:54820
                                            Yang - recross by Alper
                                                                                            2988

            1    A.   Yes.

            2    Q.   And these are competitive analysis studies of publicly

            3    obtained information from buying and studying Motorola radios;

            4    is that right?

03:44:39    5    A.   Correct.

            6    Q.   There's no secret stash of Motorola stolen documents

            7    within those links, right?

            8    A.   Correct.

            9    Q.   Did Sam or Peiyi or anybody else from the Malaysian team

03:45:15   10    ever give you a big box of a thousand stolen Motorola

           11    documents and say use these to go finish developing DMR?

           12    A.   No.

           13    Q.   How about source code?

           14    A.   No.

03:45:44   15    Q.   Did you personally work on the DMR prototype for years?

           16    A.   Yes.

           17    Q.   And it's your position that that prototype with the FPGA

           18    in it could have been finished up in about a year and you

           19    would have been able to launch an equally as good a product as

03:46:10   20    what Hytera ultimately launched in 2010 after the Motorolans

           21    came over; is that right?

           22    A.   Yes.

           23                MR. CLOERN:    I pass the witness, Your Honor.

           24                MR. ALPER:    Very, very briefly.

03:46:51   25                              RECROSS-EXAMINATION
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 105 of 121 PageID #:54821
                                            Yang - recross by Alper
                                                                                            2989

            1    BY MR. ALPER:

            2    Q.   When you testified on direct the other day, you said that

            3    no one at Hytera, other than the Motorola folks, knew that

            4    Hytera was using Motorola confidential information, correct?

03:47:03    5    A.   My testimony was that in the year of 2008, I did not know

            6    about it.    And no one had told me about it.           That was my

            7    testimony.

            8    Q.   And from that you were inferring that no one knew, right?

            9    That's what you were presenting to the jury?

03:47:45   10    A.   A more precise way of putting it is that I myself did not

           11    know -- I personally did not know about it, and I do not

           12    remember if anyone had told me about it.             That is what I

           13    wanted to say.      That is my testimony.       I do not want to take

           14    your words and take it into -- make it into my answer because

03:48:38   15    I do not know what you are going -- or where you are going

           16    with that question.

           17    Q.   And you were just shown PTX-573.          This is the Motorola VOX

           18    document with the Motorola confidential proprietary

           19    information.

03:49:14   20    A.   Did you say 861?

           21    Q.   573.

           22    A.   Yes.

           23    Q.   And we looked at this the other day -- or yesterday.

           24    A.   It seems so.

03:49:43   25    Q.   Okay.   And if you look at the metadata for this document,
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 106 of 121 PageID #:54822
                                            Yang - recross by Alper
                                                                                            2990

            1    it shows that this document came out of the files of Jun Qin?

            2    A.   Correct.

            3    Q.   Jun Qin is a software engineer who did not come from

            4    Motorola, right?

03:50:10    5    A.   That's correct.

            6    Q.   And this document was named Motorola VOX.doc on Jun Qin's

            7    computer.    That's what it says, right?

            8    A.   Yes, but it is also likely that it says Motorola VOX

            9    research document.       At least that's how I would have

03:50:50   10    understood it by looking or seeing the name.

           11    Q.   And this was created in 2008 on Jun Qin's computer, right?

           12    A.   I believe so.

           13    Q.   And this Motorola research document, to use your terms,

           14    bears designations of Motorola confidential and proprietary on

03:51:16   15    it, right?

           16    A.   I emphasized on that already several times.             Nobody will

           17    look at a document in this format.           Nobody would look at or

           18    see a document in this format with those deletion or stricken

           19    portions.

03:51:53   20    Q.   And you can see down here, this has the Hytera number, so

           21    that means this is how it was provided in this litigation from

           22    Hytera's files?

           23    A.   I do not have a clear idea as to what that means.

           24    Q.   But the one thing you'd agree with me about is that this

03:52:30   25    reference here to the Matrix mid tier ergonomics document,
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 107 of 121 PageID #:54823
                                            Yang - recross by Alper
                                                                                            2991

            1    there's no strike-throughs on that, right?

            2    A.   It was not deleted or stricken, that's correct.

            3    Q.   And to Hytera's engineers per your e-mail, Matrix is the

            4    name -- means the name of the internal project at Motorola for

03:53:02    5    research and developing DMR, correct?

            6    A.   I would like to emphasize again, I did send that e-mail,

            7    but I cannot guarantee that each and everyone who received

            8    that e-mail looked at the e-mail or read the e-mail, nor can I

            9    guarantee that everybody would associate it with this or

03:53:49   10    understand it in this way.

           11    Q.   But we do know that Jun Qin knew this was a Motorola

           12    document, right?

           13    A.   I do not know what he meant by writing it in this way.                 As

           14    I explained earlier, our understanding is that it is a

03:54:20   15    research document on the research of Motorola's

           16    functionalities.

           17    Q.   That's -- okay.

           18                MR. ALPER:    Thank you.     Nothing further.

           19                THE COURT:    Who determines what to put into the

03:54:39   20    megadata?

           21                THE WITNESS (through the interpreter):           What kind of

           22    metadata are you referring to?

           23                THE COURT:    Maybe I've used the wrong term.          The --

           24    these documents you have referred to, who determined to put

03:55:06   25    them into the database?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 108 of 121 PageID #:54824
                                           Yang - redirect by Cloern
                                                                                            2992

            1                THE WITNESS (through the interpreter):           For some of

            2    the information, our engineers themselves can determine what

            3    to upload.     And some other information would have to be

            4    uploaded by configuration administrators.

03:55:43    5                THE COURT:    Employees of Hytera?

            6                THE WITNESS (through the interpreter):           Correct.

            7                THE COURT:    Proceed.

            8                MR. CLOERN:    Very briefly, Your Honor.

            9                              REDIRECT EXAMINATION

03:55:54   10    BY MR. CLOERN:

           11    Q.   So these kinds of documents -- and this one -- so the

           12    first is PTX-5558, and this one, PTX-5559, these kinds of

           13    documents, along with PTX-5560, these are legitimate analysis

           14    of publicly obtained competitor radios.            Do you agree with

03:56:42   15    that?

           16    A.   Yes.    We obtain information that's reflected in these

           17    documents through legitimate channels.            For example, from

           18    website or from the products we purchased on the market, we do

           19    research on those products and then put together reports and

03:57:26   20    research documents like these.

           21    Q.   And you keep them -- Hytera keeps them at links like these

           22    as research documents that people can study; is that right?

           23    A.   Yes.

           24    Q.   But, now, this document from -- that Peiyi Huang brought

03:57:59   25    over -- or that Peiyi Huang modified back in 2004, this
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 109 of 121 PageID #:54825
                                           Yang - redirect by Cloern
                                                                                            2993

            1    document is not kept at these links, right?

            2    A.   That's correct.      And nobody would review a document in

            3    that format.

            4    Q.   In fact, if you look at the metadata, there's two versions

03:58:31    5    of this document, one was in the files of Mr. -- the personal

            6    e-mail files of Mr. Qin Jun, and the other was in the personal

            7    e-mail files of Zhu Deyou, right?

            8    A.   Yes.

            9    Q.   And are you familiar with Mr. Zhu Deyou's testimony that

03:59:03   10    this document was sent to him to use as a template to write

           11    for other applications?

           12    A.   I did not hear what he said, the original words that he

           13    said.    However, it is quite normal for engineers to exchange

           14    documents to use as templates.          That is quite normal when they

03:59:51   15    do their work.

           16    Q.   Now, you're aware that the allegations in this case are

           17    that thousands of source code files and thousands of documents

           18    were taken by, for example, Sam and Y.T. and shared out among

           19    the Hytera employees to be used.          You're aware of that?

04:00:08   20    A.   Yes, I have heard that from you guys.

           21    Q.   And yet you've been questioned for two days about a single

           22    document that the Motorola badge and confidentiality label was

           23    deleted five years before any Motorolan ever came to Hytera,

           24    right?    Is that correct?

04:00:45   25    A.   That is correct.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 110 of 121 PageID #:54826
                                           Yang - redirect by Cloern
                                                                                            2994

            1    Q.   And it's a document you've never seen, right?

            2    A.   Correct.

            3    Q.   And no one has asked you whether there's any confidential

            4    information in this document in your opinion, have they?

04:01:25    5    A.   That is correct, no one asked me.

            6    Q.   How long -- is VOX a feature that is in every two-way

            7    radio pretty much?

            8                INTERPRETER LIN:     I'm sorry?

            9    BY MR. CLOERN:

04:01:43   10    Q.   Is VOX a feature that is in pretty much every two-way

           11    radio?

           12    A.   Yes.

           13    Q.   Was VOX in analog products before DMR even came out?

           14    A.   For this functionality, we would not distinguish between

04:02:14   15    analog or digital.       We had this functionality in the older --

           16    or old analog products.

           17    Q.   VOX has been around for how long?          20 years?     30 years?

           18    40 years?

           19    A.   Specifically I would not know.          However, it would be

04:02:39   20    earlier than 2007.       That is for sure.      At least it would have

           21    been earlier than the time when the Malaysia engineers joined

           22    our company.

           23    Q.   VOX has been in analog radio since the 1990s; wouldn't you

           24    agree?

04:03:03   25    A.   I do not know the specifics because I was not in charge of
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 111 of 121 PageID #:54827
                                           Yang - redirect by Cloern
                                                                                            2995

            1    this functionality, but I am aware that this functionality is

            2    on analog devices.

            3    Q.   And Motorola --

            4    A.   That, I know.

04:03:26    5    Q.   And Motorola has numerous public patents, many of which

            6    are now expired, describing its VOX technology down to its

            7    algorithms.     Are you aware of that?

            8    A.   I roughly heard about it, but I have not looked into it

            9    specifically.

04:04:00   10    Q.   So my final question is:        Put yourself in Qin Jun's place,

           11    who wasn't deposed, and just assume he saw these redlines, and

           12    that Peiyi deleted the Motorola name and the Motorola

           13    confidentiality label five years before she ever came to

           14    Hytera, and then looked at the generic disclosure in here on

04:04:22   15    VOX, do you think he would have any concerns that this

           16    document was a problem?

           17    A.   I guess that he will not have had concerns.

           18               MR. CLOERN:     I pass the witness.

           19               MR. ALPER:     With that answer, nothing further,

04:05:15   20    Your Honor.

           21               THE COURT:     When I asked you a question previously, I

           22    used the term "megadata."        I should have said "metadata."            Is

           23    that correct?

           24               THE WITNESS (through the interpreter):            What is the

04:05:42   25    meaning of "mega" versus "meta"?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 112 of 121 PageID #:54828

                                                                                            2996

            1               THE COURT:     You may answer your question.

            2               THE WITNESS (through the interpreter):            I have not

            3    heard of those two words before.

            4               THE COURT:     Never?

04:06:04    5               THE WITNESS (through the interpreter):            I don't

            6    believe those are vocabularies.

            7               THE COURT:     Is it a repository of information, a

            8    repository of data maintained by Hytera?

            9               THE WITNESS (through the interpreter):            I have no

04:06:44   10    impression about that.        I am not clear about it.

           11               THE COURT:     Is there a repository to which the

           12    various employees of Hytera can go, including engineers, to

           13    have access to information that has been collected over a

           14    period of time?

04:07:03   15               THE WITNESS (through the interpreter):            Yes, there

           16    is.

           17               THE COURT:     What is it called?

           18               THE WITNESS (through the interpreter):            I do not

           19    remember if there was any specific name.            However, depending

04:07:54   20    on what you're looking for, there would be various folders on

           21    the servers, and you can access certain folders depending on

           22    the authorization you have.

           23               THE COURT:     Is there a principal single source of

           24    information where ultimately one could go?

04:08:14   25               THE WITNESS (through the interpreter):            I would not
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 113 of 121 PageID #:54829

                                                                                            2997

            1    think that there would be a place that would have all the

            2    information.     It should be divided up by what can be accessed

            3    internally and what can be accessed externally or what can be

            4    accessed by different sources or parties.            That should be how

04:08:53    5    it is divided up.

            6                THE COURT:    Okay.    So it's divided up, but never

            7    compiled into a significant unified database?

            8                THE WITNESS (through the interpreter):           According to

            9    my understanding, there will not be a single place that would

04:09:24   10    cover or have all the information.

           11                THE COURT:    How many places are there?

           12                THE WITNESS (through the interpreter):           I don't have

           13    impression or recollection about this.            In our company, we

           14    have an IT department, and it would be for the IT department

04:09:56   15    to manage and maintain such databases.

           16                THE COURT:    How would they be maintained?

           17                THE WITNESS (through the interpreter):           I do not know

           18    about it.    That had nothing to do with my own work.

           19                THE COURT:    And you have never heard the word "meta"

04:10:21   20    and you have never heard the word "mega" before?

           21                THE WITNESS (through the interpreter):           Can I have

           22    the interpreter write those words down for me?

           23                THE COURT:    M-e-t-a is one word; the other word is

           24    m-e-g-a.

04:10:56   25                THE WITNESS (through the interpreter):           I have no
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 114 of 121 PageID #:54830
                                            Yang - redirect by Cloern
                                                                                            2998

            1    recollection about these two words.

            2                 THE COURT:    You haven't heard them during the course

            3    of this trial?

            4                 THE WITNESS (through the interpreter):          I came across

04:11:21    5    these words from the Chinese translation provided to me.                   I

            6    don't believe I have heard of those words before in English.

            7                 MR. CLOERN:    Your Honor, may we --

            8                 THE COURT:    You may inquire.

            9                               REDIRECT EXAMINATION

04:11:41   10    BY MR. CLOERN:

           11    Q.   Can you look at, just for example, PTX-2219.             And then

           12    PTX-2219 has an attachment.         It's an e-mail with an

           13    attachment.     It says DMR R1 status.        It's a spreadsheet.          Do

           14    you see that?

04:12:09   15    A.   I see it.

           16    Q.   And you understand this document was on -- was found

           17    somewhere in Hytera's IT infrastructure, either on some

           18    computer server or on somebody's individual laptop, but

           19    somewhere stored electronically at Hytera?             You understand

04:12:36   20    that, right?

           21    A.   I believe so.

           22    Q.   Okay.    So the first page was the e-mail, and then the

           23    spreadsheet attachment starts on PTX-2219.3.             Do you see that?

           24    A.   I see it.

04:13:13   25    Q.   And the spreadsheet goes to PTX-2219.24.            Do you see that?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 115 of 121 PageID #:54831
                                            Yang - redirect by Cloern
                                                                                            2999

            1    A.   Yes, I see it.

            2    Q.   All right.     So we've got a one-page e-mail with an

            3    attachment that goes from Pages 3 to 24.               All right?   Are you

            4    with me so far?

04:13:47    5    A.   Yes.

            6    Q.   Okay.    Now I want you to look at the very last page.                It

            7    looks like this.      Do you have any idea what this -- what this

            8    information on this page is?

            9    A.   I roughly understood it to mean that this talks about the

04:14:46   10    source of data, where it comes from, and who creates it.                   Is

           11    it what it's talking about?

           12    Q.   Yeah, so -- so this is what we call -- do you understand

           13    this is what we've referred to as metadata, which is -- which

           14    means it is information about the documents from the files

04:15:09   15    that you don't actually see in the document, but if you looked

           16    in the electronic system, you could see, for example, whose

           17    files it was in, possibly other information, like the date it

           18    was created or modified?         It just depends on what data is

           19    associated with it.        Do you understand that's what we call the

04:15:28   20    metadata in this case?

           21    A.   Now I understand it.

           22    Q.   Okay.

           23                 THE COURT:    How do you spell -- Counsel, how do you

           24    spell meta?

04:16:18   25                 MR. CLOERN:    M-e-t-a, Your Honor.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 116 of 121 PageID #:54832
                                           Yang - redirect by Cloern
                                                                                            3000

            1               THE COURT:     No "H"?

            2               MR. CLOERN:     I don't -- there may be.         No, I don't

            3    know.   Now I'm nervous.       It might be Mehta.       There might be an

            4    "H."

04:16:28    5               THE COURT:     How does Motorola spell it?

            6               MR. ALPER:     We can relate to that spelling of "meta."

            7               THE COURT:     It's m-e-t-a.

            8               MR. ALPER:     Yeah, m-e-t-a.

            9               THE COURT:     No M-e-h-t-a?

04:16:42   10               MR. ALPER:     I don't think so.

           11               THE COURT:     Pronounced the same?

           12               MR. ALPER:     It is.

           13               MR. CLOERN:     I believe so.

           14               THE COURT:     But perhaps spelled differently?

04:16:49   15               MR. ALPER:     Yes, Your Honor.

           16               THE COURT:     So with respect to m-e-t-a, have you ever

           17    seen or heard of that word before?

           18               THE WITNESS (through the interpreter):            To be honest,

           19    I have not seen that word before, but I understand that we

04:17:37   20    need to look at the evidence in a detail -- in a very detailed

           21    way.    Perhaps I just heard it or heard that phrase through the

           22    Chinese rendition provided to me.          But honestly speaking, if

           23    we use or talk about that word in English, I have not heard of

           24    it before.

04:17:57   25               THE COURT:     You have heard it during the course of
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 117 of 121 PageID #:54833
                                           Yang - redirect by Cloern
                                                                                            3001

            1    this trial, have you not?

            2               THE WITNESS (through the interpreter):            I do not know

            3    if counsel mentioned that when -- in the process of asking me

            4    questions.     After all, I heard that phrase through the Chinese

04:18:29    5    translation provided to me.

            6    BY MR. CLOERN:

            7    Q.   Is there a Chinese word for the data that's associated

            8    with -- so all documents stored electronically have data

            9    associated with them, the date they were created, who authored

04:18:43   10    them and so forth.

           11               Is there a Chinese word for that data that's

           12    associated with electronic documents that you can't see?

           13    A.   In Chinese, we would use a phrase that will include the

           14    word such as "original" or "native."           If you are asking me to

04:19:39   15    provide a translation, I would use the word "original."                We

           16    would refer to it as original data.

           17    Q.   And there's no Hytera database called original data or

           18    metadata that this kind of information resides with the

           19    document, wherever the document happens to be stored; would

04:20:02   20    you -- is that right?

           21    A.   I really don't know about this.          I am a technical person.

           22    And this question you are asking me relates to the storage of

           23    data, which is something that would be taken care of by the IT

           24    department.     I do not have knowledge about matters related to

04:20:52   25    that aspect.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 118 of 121 PageID #:54834
                                           Yang - redirect by Cloern
                                                                                            3002

            1               THE COURT:     All right.     Final question:      Do you have,

            2    in terms of documentation, boxes of papers in the basement at

            3    Hytera?

            4               THE WITNESS (through the interpreter):            I do not know

04:21:53    5    about this.     However, according to common sense, for documents

            6    that have signatures on it or jobs with seals on it, they

            7    could be stored in that way as you mentioned.

            8               However, for documents that can be printed out at any

            9    time, my guess is that they will not be stored in that way.

04:22:17   10               THE COURT:     They are stored within computers, right?

           11               THE WITNESS (through the interpreter):            My guess is

           12    yes.

           13               THE COURT:     By asking these questions, members of the

           14    jury, I do not mean in any way to be dealing with my view of

04:22:37   15    the evidence in this case.         I am simply asking questions, as

           16    you have heard me ask from time to time.

           17               You are to determine the facts in the case and

           18    determine the credibility of any and all witnesses within the

           19    context of the entire case.

04:22:53   20               Is this gentleman going to be recalled in any way?

           21               MR. ALPER:     No, Your Honor.

           22               THE COURT:     All right.     So you will be returning to

           23    China?

           24               THE WITNESS (through the interpreter):            Yes.   I've

04:23:06   25    been here for a very long time already.
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 119 of 121 PageID #:54835

                                                                                            3003

            1               THE COURT:     We wish you a safe trip.        And you are

            2    excused.

            3               THE WITNESS (through the interpreter):            Thank you

            4    very much.

04:23:18    5               THE COURT:     Okay.    You are excused, sir.

            6           (Witness excused.)

            7               THE COURT:     Members of the jury, I have a few matters

            8    to deal with tomorrow morning, so you may come in at 10:15.

            9    And I have received your note by way of Mr. Fulbright with

04:23:34   10    respect to the schedule for next week and perhaps beyond that.

           11               I will be conferring with counsel, and we will let

           12    you know tomorrow the results of our conference.              But for

           13    today, you are excused and return tomorrow at 10:15.

           14               Counsel, please remain for a few minutes.

04:23:53   15          (Jury out.)

           16               THE COURT:     Okay.    We need a good reader to read

           17    something into the record.         Could you?

           18               This is the note.

           19               MR. ALPER:     The note states:      "Dear Your Honor, would

04:24:27   20    it be possible to let us know the upcoming court schedule for

           21    the next week?      And we would like to know what it is the

           22    Court" -- "we would like to know what is the Court's schedule

           23    for the holidays so we can make plans with our families."

           24    Signed "The Jury."

04:24:45   25               THE COURT:     The jury?
       Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 120 of 121 PageID #:54836

                                                                                            3004

            1               MR. ALPER:     The jury.

            2               THE COURT:     My first observation is they say "Dear

            3    Your Honor"; is that right?

            4               MR. ALPER:     They do say "Dear Your Honor."

04:24:56    5               THE COURT:     I am impressed.

            6               So let's leave it there.        You can talk about this

            7    amongst yourselves, but we must tell the jury tomorrow before

            8    we let them go for the day.

            9               Thank you, Counsel.

04:25:09   10               MR. ALPER:     Thank you, Your Honor.

           11               MR. CLOERN:     Thank you, Your Honor.

           12               THE CLERK:     All rise.     Court is adjourned.

           13          (Adjourned at 4:58 p.m.)

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case: 1:17-cv-01973 Document #: 800 Filed: 12/20/19 Page 121 of 121 PageID #:54837



     1                                   * * * * * * *

     2                              C E R T I F I C A T E

     3              I do hereby certify that the foregoing is a complete,

     4    true, and accurate transcript of the proceedings had in the

     5    above-entitled case before the Honorable CHARLES R. NORGLE,

     6    SR., one of the judges of said Court, at Chicago, Illinois, on

     7    December 11th, 2019.

     8

     9    /s/ AMY SPEE, CSR, RPR, CRR                         December 12th, 2019
          Official Court Reporter
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
